Exhibit 10.6

 

BETWEEN CLINTON COUNTY BIO ENERGY, LLC

AND

BIOSOURCE FUELS, LLC

 

 

 

This Agreement has been prepared for use with the Standard General Conditions of
the Contract Between Owner and Design/Builder.  Their provisions are
interrelated and a change in one may necessitate a change in the other.

 

 

Confidential and Proprietary Information

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

BETWEEN OWNER AND DESIGN/BUILDER

 


THIS AGREEMENT IS BY AND BETWEEN CLINTON COUNTY BIOENERGY, LLC OF 1571 MAIN
AVENUE, CLINTON, IOWA 52732 (OWNER) AND BIOSOURCE FUELS, LLC OF 600 DEWEY
BOULEVARD, BUTTE, MONTANA 59701(DESIGN/BUILDER).

Owner and Design/Builder, in consideration of the mutual covenants hereinafter
set forth, agree as follows:

 

ARTICLE 1 - THE WORK

 

1.01.        Design/Builder shall complete all Work as specified or indicated in
the Contract Scope of Work known as Exhibit A of this Agreement dated October
14th, 2005.  The Work is generally described as follows:

 

A.            PROJECT MANAGEMENT – PROVIDE PROGRAMMATIC OVERSIGHT TO AID IN THE
EXECUTION OF THE PROJECT, PROVIDE A COMMUNICATION LINK WITH THE OWNER AND
PROVIDE DIRECTION AND GUIDANCE TO SUBCONTRACTORS DURING THE EXECUTION OF THE
PROJECT.

 

B.            PROFESSIONAL DESIGN SERVICES – PROVIDE PROFESSIONAL ENGINEERING
PROCESS DEVELOPMENT AND DESIGN PHASE SERVICES TO DEVELOP AND ASSEMBLE
FABRICATION DRAWINGS, EQUIPMENT SPECIFICATIONS AND PROJECT REQUIREMENTS AS WELL
AS PROVIDE CONSTRUCTION PHASE PROFESSIONAL SUPPORT SERVICES.

 

C.            Fabrication and Installation – provide procurement, purchasing,
fabrication and construction services for the creation, assembly and
installation of various process equipment, including piping, wiring,
instrumentation and controls, and other various mechanical, structural, and
electrical construction services.

 

D.            Plant Commissioning and Startup – provide professional services to
direct and oversee the commissioning and startup of the various plant process
units as well as their integrated process operations and operate the plant
during an initial startup period until the various process warranties and
objectives are met.

 

E.             Training and Technical Support – provide training to the Owner’s
selected operators during the commissioning and startup phase of the plant.

 

F.             The Design/Builder is not responsible for the final design and
construction of the tank farm, load out facilities, process building, site
development, permitting.

 

ARTICLE 2 - THE PROJECT

 

2.01.       The Project for which the Work under the Contract Documents may be
the whole or only a part is generally described as follows:

 

Clinton County BioEnergy, LLC has contracted the services of BIOSOURCE FUELS,
LLC under a design build agreement to design, build, deliver, startup and
commission a biodiesel production facility to be located near Camanche, Iowa. 
This biodiesel production facility will utilize a virgin soy bean oil feedstock
for conversion to fuel quality methyl esters and a co-product glycerin.    The
feedstock for the biodiesel synthesis process will be variable lipid feedstocks
with a Free Fatty Acid content of less than 1% with an MIU concentration not to
exceed 1.5% by mass.

 

The plant must be a continuous process capable of producing 10-million gallons
per year of the B100 product.  The process and plant must be robust, safe and be
designed to operate as a continuous process based on a 24-hour day, 350-day per
year operation.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 3 - CONTRACT TIMES

 

3.01.       Time of the Essence

 

All time limits for Milestones, if any, Substantial Completion, and completion
and readiness for final payment as stated in the Contract Documents are of the
essence of the Contract.

 

3.02.       Days to Achieve Substantial Completion and Final Payment

 

The Work is targeted for Substantial Completion as defined in Article 13.05 of
the General Conditions on July 21st, 2006 and is to be completed and ready for
final payment in accordance with paragraph 13.08 of the General Conditions
within 30 calendar days after the date of Substantial Completion.  This date of
Substantial Completion is predicated on CCBE providing Notice to Proceed to
BIOSOURCE FUELS no later than October 17th, 2005 and that CCBE has acquired all
required permits and has reached Substantial Completion on all CCBE-furnished
improvements including the site development, tank farm and load out facilities
and the process building prior to March 1st, 2006.

 

The Design/Builder and Owner agree and acknowledge that the Plant will be ready
for Partial Utilization as defined in Articles 1.01.30 and 13.06 of the General
Conditions and that the Owner will be capable of producing product for sale
prior to the Substantial Completion date.  This is because both the
Design/Builder and Owner acknowledge and agree that this is the first commercial
scale facility that has been constructed using the Design/Builder’s technology
and additional time may be required to optimize the final operations with
respect to product throughput and yield, however biodiesel and glycerin product
will be produced for sale in advance of the optimization efforts thereby
permitting the Owner to begin commercial operations.

 

The Partial Utilization has been defined as the plant being capable of producing
at a flow rate of 600 gallons per hour of ASTM D 6751-03 Grade S15 biodiesel. 
The Partial Utilization date has been established at June 5th, 2006.

 

The incentive for both the Owner and Design/Builder to achieve the target dates
for Partial Utilization and Substantial Completion is provided through the
payment schedule in which 30% of the Contract Value will be withheld by the
Owner until such time as the Design/Builder achieves Substantial Completion.


3.03        DEFINITION OF SUBSTANTIAL COMPLETION

 

Design/Builder and Owner have agreed to the following standards as a measure of
the Project’s Substantial Completion and acceptance. Articles 1.01.43 and 13.05
of the General Conditions shall be amended to include the following elements to
define Substantial Completion:

 

3.03.01  FEEDSTOCK SPECIFICATION REQUIREMENTS

 

The feedstock for the biodiesel synthesis process will be crude degummed soybean
oil with a Free Fatty Acid content of less than 1% with an MIU concentration not
to exceed 1.5% by mass.   Moreover, the crude degummed soybean oil feedstock
shall possess a triglyceride content of not less than 99%.

 

3.03.02  PRODUCT SPECIFICATIONS

 

To achieve Substantial Completion, the Project must demonstrate that the final
biodiesel product shall be in conformance with ASTM D 6751-03 Grade S15

 

3

--------------------------------------------------------------------------------


 

To achieve Substantial Completion, the Project must demonstrate that the final
Glycerin will meet 97% purity.

 

3.03.03  Process Throughput

 

To achieve Substantial Completion, the Project must demonstrate that the plant
must be a continuous process capable of producing 10-million gallons per year of
the biodiesel product.  The plant will be designed to operate as a continuous
process based on a 24-hour day, 350-day per year operation.  The process
warranty will be for 1,200 gallons per hour as measured in the transfer line to
the final biodiesel inventory tankage.

 

3.03.04  PRODUCT YIELD

 

Yield shall be defined as pounds of feedstock as defined in Article 3.03.01
required to yield one U.S gallon of ASTM D 6751-03 quality biodiesel as measured
during steady state operating conditions.  Based upon analytical testing, pilot
plant operations and completed mass balances, this feedstock is expected to
yield between 7.80 and 8.00 pounds of feedstock per gallon of biodiesel,
however, BSF will make all reasonable efforts to improve this yield during plant
commissioning.  To achieve Substantial Completion, the Project must demonstrate
that the plant can achieve the minimum yield value of 8.00 pounds per gallon.

 

3.04.        Liquidated Damages

 

Design/Builder and Owner recognize that time is of the essence of this
Agreement.   Owner and Design/Builder agree that as liquidated damages for delay
(but not as a penalty), except as outlined is 3.04.01, Design/Builder shall only
receive 70% of the Contract Value until Substantial Completion as defined in
Article 3.03 is achieved. Upon issuance of the Substantial Completion
Certificate, Design/Builder shall receive 95% of the Contract Value.

 

After Substantial Completion, Design/Builder shall complete the remaining Work
within the time specified in paragraph 3.02 for completion and readiness for
final payment or any proper extension thereof granted by Owner, Design/Builder
in order to receive the final 100% of the Contract Value.

 

3.04.01  Feedstock Yield Liquidated Damages

 

In addition, the Design/Builder and Owner have agreed to liquidated damages for
feedstock yield.  Based upon pilot plant trials conducted in August of 2005
using the model feedstock defined in 3.03.01, the feedstock yield is expected to
be 7.80 pounds of raw feedstock to produce one gallon of biodiesel.  During
plant commissioning, if the plant yields one gallon of biodiesel per 7.80 to
8.00 pounds of feedstock, then the warranty has been satisfied, however, if the
measured yield values are greater than the limits of the accepted range,
Design/Builder will invest additional plant capital equipment required to
achieve the warranted yields at no charge to Owner.  If the feedstock is
physically and chemically the same as the model feedstock and Design/Builder is
incapable of correcting the problem to achieve the warranted yield values, then
the solution is to change feedstocks or accept the performance of the feedstock
in question.  In this latter case, Design/Builder will accept that penalties be
imposed as liquidated damages based upon the following schedule of values:

 

7.80 to 8.00 pounds per gallon

—

The liquidated damages shall be $0 payable to Owner

8.01 to 8.20 pounds per gallon

—

The liquidated damages shall be $250,000 payable to Owner

8.20 or greater pounds per gallon

—

The liquidated damages shall be $500,000 payable to Owner

 

4

--------------------------------------------------------------------------------


 

ARTICLE 4 - CONTRACT PRICE

 


4.01        CONTRACT PRICE OR DESIGN/BUILD COST IS THE COST TO OWNER TO DESIGN
AND CONSTRUCT THE WORK.  DESIGN/BUILD COST IS LIMITED TO DESIGN PROFESSIONAL
SERVICES AND CONSTRUCTION TO BE FURNISHED BY DESIGN/BUILDER, AND DOES NOT
INCLUDE COSTS OF ITEMS NOT PROVIDED BY DESIGN/BUILDER INCLUDING BUT NOT LIMITED
TO COST OF LAND AND RIGHTS OF WAY, COMPENSATION FOR DAMAGES TO PROPERTIES,
INTEREST AND FINANCING CHARGES, AND CHARGES FOR SERVICES TO BE PROVIDED TO OWNER
BY OTHERS.  OWNER SHALL PAY DESIGN/BUILDER FOR COMPLETION OF THE WORK IN
ACCORDANCE WITH THE CONTRACT DOCUMENTS AN AMOUNT EQUAL TO THE GUARANTEED MAXIMUM
PRICE AS DEFINED BELOW

 

4.02        Guaranteed Maximum Price

 

Design/Builder guarantees that the maximum obligation of Owner for the sum of
the Cost of the Work will not exceed Five million seven hundred fifty five
thousand six hundred thirty three dollars ($5,755,633).  “Guaranteed Maximum
Price” is subject to increases or decreases for changes in the Work as provided
in paragraph 10.01 of the General Conditions.

 

4.03        Contingency Account

 

In addition, a contingency account in the amount of Two hundred fifty two
thousand seven hundred eight two dollars ($252,782), has been established to be
held in account by the Owner.  During the course of the project, should
unforeseen cost increases be encountered by the Design/Builder, the
Design/Builder will submit documentation supporting the cost increase to the
Owner for review and approval as an increase to the Guaranteed Maximum Price.

 

ARTICLE 5 - COST OF THE WORK

 

5.01        Cost of the Work shall be determined as provided in paragraph 10.01
of the General Conditions, but, in addition to any limitations therein set
forth, it shall not include costs in excess of any Guaranteed Maximum Contract
Price as set forth in Article 4.02 hereof.

 

ARTICLE 6 - CHANGES IN THE CONTRACT PRICE

 

6.01        The amount of any increases or decreases in the Guaranteed Maximum
Price which results from a Change Order shall be set forth in the applicable
Change Order subject to the following:

 

1.             In the case of net additions in the Work, the amount of any
increase in the Guaranteed Maximum Price shall be determined in accordance with
paragraph 10.01 and 10.02 of the General Conditions.

2.             In the case of net deletions in the Work, the amount of any such
decrease shall be determined in accordance with paragraph 10.02.C of the General
Conditions, and any Guaranteed Maximum Price shall be reduced by mutual
agreement.

 

3.             The total of any and all Owner approved cost increases to the
Guaranteed Maximum Price shall be applied against the contingency account as
stated in Article 4.02.  If the total of all Owner approved cost increases is
less than the contingency amount, the balance shall revert to the Owner upon
completion of the Project and will not be included in the request for Final
Payment by Design-Builder.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 7 - PAYMENT PROCEDURES

 

7.01.       Submittal and Processing of Payments

 

A.            Design/Builder shall submit, and Owner will process, Applications
for Payment in accordance with Article 13 of the General Conditions and the
Schedule of Values established in paragraph 2.06.A.3 of the General Conditions
and shown in Exhibit B to this Agreement.  Applications for Payment will
indicate the amount of the Contract Price then payable.

 

7.02.       Progress Payments

 

A.            Owner shall make progress payments on account of the Contract
Price on the basis of Design/Builder’s Applications for Payment that are to be
submitted in accordance with the Schedule of Values – Exhibit B to this
Agreement.  All such payments will be defined by the Schedule of Values
established in paragraph 2.06.A.3 of the General Conditions and shown in Exhibit
B to this Agreement.

 

7.03.       Final Payment

 

A.            Upon final completion and acceptance of the Work in accordance
with paragraph 13.08 of the General Conditions, Owner shall pay the remainder of
the Contract Price.

 

ARTICLE 8 - INTEREST

 

All moneys not paid when due as provided in Article 13 of the General Conditions
shall bear interest at the rate of 1-1/2% percent per annum.

 

ARTICLE 9 - REPRESENTATIONS

 

9.01        Design/Builder’s Representations

 

In addition to those representations and responsibilities as outlined in Article
6.0 of the General Conditions, and to induce Owner to enter into this Agreement,
Design/Builder makes the following representations:

 

A.            Design/Builder has examined and carefully studied the Contract
Documents listed in paragraphs 11.01.A through D of this Agreement.

 

B.            Design/Builder has visited the Site and become familiar with and
is satisfied as to the general, local, and Site conditions that may affect cost,
progress, and performance of the Work.

 

C.            Design/Builder is familiar with and is satisfied as to all
federal, state, and local Laws and Regulations that may affect cost, progress,
and performance of the Work.

 

D.            Design/Builder is aware of the general nature of work to be
performed by Owner and others at the Site that relates to the Work as indicated
in the Contract Documents.

 

E.             Design/Builder has correlated the information known to
Design/Builder, information and observations obtained from visits to the Site,
reports and drawings identified in the Contract Documents, and all additional
examinations, investigations, explorations, tests, studies and data with the
Contract Documents.

 

6

--------------------------------------------------------------------------------


 

F.             Design/Builder has given Owner written notice of all conflicts,
errors, ambiguities, or discrepancies that Design/Builder has discovered in the
Contract Documents and the written resolution thereof by Owner is acceptable to
Design/Builder.

 

G.            The Contract Documents are generally sufficient to indicate and
convey understanding of all terms and conditions for performance and furnishing
of the Work.

 

9.02.       Owner’s Representations

 

In addition to those representations and responsibilities as outlined in Article
8.0 of the General Conditions, and to induce Design/Builder to enter into this
Agreement, Owner makes the following representations:

 

A.            Owner will secure a Site zoned for industrial use with road
access, water, sewage, electric, and natural gas utilities and of adequate size
and nature for the construction of the proposed facility.

 

B.            Owner will secure a Site with soil capable of supporting a minimum
of 850 pounds per square foot or Owner will pay additional costs for
foundations.

 

C.            Site will be free of hazardous waste or Owner will pay the costs
of any required environmental remediation.

 

D.            Owner will provide Design/Builder with all criteria and full
information as to Owner’s requirements for the Project, including design
objectives and constraints, space, capacity and performance requirements,
flexibility and expandability, and any budgetary limitations.

 

E.             Owner will furnish copies of all design and construction
standards which Owner will require to be included in the Contract Documents.

 

F.             Owner will furnish to Design/Builder any other available
information pertinent to the Project including reports and data relative to
previous designs, or investigation at or adjacent to the Site.

 

G.            Owner will give prompt written notice to Design/Builder whenever
Owner observes or otherwise becomes aware of any development that affects the
scope or time of performance or furnishing of Design/Builder’s services, or any
defect or nonconformance in Design/Builder’s services.

 

H.            Owner will arrange for safe access to and make all provisions for
Design/Builder and Design/Builder’s subcontractors to enter upon public and
private property as may reasonably be required for Design/Builder to perform
services under the Agreement.

 

I.              Owner will examine all alternate solutions, studies, reports,
sketches, drawings, specifications, proposals, and other documents presented by
Design/Builder (including obtaining advice of an attorney, insurance counselor,
and other consultants as Owner deems appropriate with respect to such
examination) and render decisions pertaining thereto within a reasonable time
after receipt of documents.

 

J.             Owner will obtain reviews, approvals, and permits as well as
being responsible for payment for such permits from all governmental authorities
having jurisdiction over the Project or from such others as may be necessary for
completion of each Phase of the services in this Agreement.

 

K.            Owner will provide, as required for the Project, accounting, bond,
financial advisory, legal and insurance counseling services as needed by Owner,
or as Design/Builder reasonably requests

 

7

--------------------------------------------------------------------------------


 

ARTICLE 10 –  DISPUTE RESOLUTION

 

10.01      Prompt Notice

 

The parties agree that prompt notice is an essential component of effective and
fair dispute resolution.  The parties will provide within fifteen (15) days
notice of any condition or circumstance which the party should reasonably
believe may lead to a claim.  Failure to provide notice as required under this
Agreement shall be deemed to be a waiver of any related claim subsequently
brought.

 

10.02      Mediation

 

The parties shall endeavor to resolve all claims, disputes or other matters
arising out of or relating or this Agreement by good faith discussions.   If
such effort is not successful, any claim, dispute or other matter arising out of
or relating or this Agreement which remains unresolved shall be subject to
mediation as a condition precedent to arbitration or the institution of legal
proceedings.  Requests for mediation shall be filed with the American
Arbitration Association and the location of any mediation shall be in the state
where the Project is located.  The parties shall share the mediator’s fee and
any filing fee equally.   The mediation shall be conducted in accordance with
the Construction Industry Mediation Rules of the American Arbitration
Association.

 

10.03      Arbitration

 

Claims, disputes or other matters arising out of or relating or this Agreement
which are not resolved by mediation may be decided by arbitration which, unless
the parties mutually agree otherwise, shall be in accordance with the
Construction Industry Arbitration Rules of the American Arbitration
Association.  The demand for arbitration shall be filed on the other party. 
Within ten (10) days thereafter the parties shall file the demand with a
mutually acceptable arbitration services organization, which may include the
American Arbitration Association or Judicial Arbitration and Mediation
Services.   Any arbitration shall be conducted in the state where the Project is
located.

 

The demand for arbitration shall be provided to the other party within a
reasonable time after the claim, dispute or other matter in question has
arisen.   The arbitration will be conducted by a single arbitrator unless the
parties cannot agree, in which case the Construction Industry Arbitration Rules
of the American Arbitration Association will control.  The award entered by the
arbitrator or arbitrators shall be final, and judgment may be entered in
accordance with the laws of the state where the Project is located.

 

ARTICLE 11 – TECHNICAL SUPPORT SERVICES

 

11.01      Technical Support

 

Design/Builder shall provide technical support services at the option of the
Owner.  If Owner desires to have technical support via 24 hour telephone access
and periodic updates to control system architecture, programmable ladder logic,
process condition set points, operating values and service updates for the
Biodiesel Plant, Owner shall make an annual payment of $25,000 per year payable
within 30 days at the beginning of each year.

 

11.02      On-Site Support

 

Design Builder can provide on-site technical support, plant visits, and/or
process audits at Owner’s requests.  These services will be billed by
Design/Builder to Owner for a rate of $1000 per day including travel time plus
expenses for travel, lodging and per diem.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 12 - CONTRACT DOCUMENTS

 

12.01      The Contract Documents consist of the following:

 

A.            This Agreement (pages 1 to 13, inclusive);

 

B.            Standard General Conditions of the Contract Between Owner and
Design/Builder (pages 1 to 58, inclusive);

 

C.            Exhibits A through C to this Agreement (pages 1 to 9 for Exhibit
A, 1 to 1 for Exhibit B and 1 to 1 for Exhibit C, inclusive);

 

D.            The following, which may be delivered, prepared, or issued after
the Effective Date of this Agreement and are not attached hereto:

 

1.             Notice to Proceed;

 

2.             All Work Change Directives, and Change Orders amending, modifying
or supplementing the Contract Documents pursuant to paragraph 3.04.A of the
General Conditions;

 

3.             Specifications as defined in Paragraph 1.01.A.40 of the General
Conditions; and

 

4.             Drawings as defined in Paragraph 1.01.A.18 of the General
Conditions.

 

12.02      The documents listed in paragraph 12.01 above are attached to this
Agreement (except as expressly noted otherwise above).

 

12.03      There are no Contract Documents other than those listed above in this
Article 12.01.

 

12.04      The Contract Documents may only be amended, modified, or supplemented
as provided in paragraph 3.03.A of the General Conditions.

 

ARTICLE 13 - MISCELLANEOUS

 

13.01      The Standard General Conditions of the Contract Between Owner and
Design/Builder are referred to herein as the General Conditions.

 

13.02      Terms used in this Agreement will have the meanings indicated in the
General Conditions.

 

13.03      The Design/Builder is currently undergoing a transfer of ownership
and expects to assign the rights, conditions and responsibilities of this
contract during the course of conduct of this contract.  No assignment by a
party hereto of any rights under or interests in the Contract Documents will be
binding on another party hereto without the written consent of the party sought
to be bound; moreover, consent shall not be unreasonably withheld by either the
Owner or Design/Builder, and, specifically but without limitation, moneys that
may become due and moneys that are due may not be assigned without such consent
(except to the extent that the effect of this restriction may be limited by
law), and unless specifically stated to the contrary in any written consent to
an assignment no assignment will release or discharge the assignor from any duty
or responsibility under the Contract Documents.

 

13.04      Owner and Design/Builder each binds itself, its partners, successors,
assigns and legal representatives to the other party hereto, its partners,
successors, assigns, and legal representatives in respect to all covenants,
agreements, and obligations contained in the Contract Documents.

 

9

--------------------------------------------------------------------------------


 

13.05      Any provision or part of the Contract Documents held to be void or
unenforceable under any Law or Regulation shall be deemed stricken, and all
remaining provisions shall continue to be valid and binding upon Owner and
Design/Builder, who agree that the Contract Documents shall be reformed to
replace such stricken provision or part thereof with a valid and enforceable
provision that comes as close as possible to expressing the intention of the
stricken provision.

 

13.06      In lieu of providing the required Performance and Payment bonds
provided under this Agreement and as defined in Articles 2.01 and 5.01.A, B and
C of the Standard General Conditions of the Contract Between Owner and
Design/Builder, the Design Builder shall enter into an escrow agreement in the
form attached hereto.

 

13.07      By entering into this contract, the Design/Builder and Owner have
agreed to a one time license of the technology for use at the facility proposed
near Camanche, Iowa.  It is expressly understood that all documents including
Drawings and Specifications prepared or furnished by Design/Builder pursuant to
this Agreement are for Design/Builder’s own use, and Design/Builder shall retain
an ownership and property interest therein whether or not the Project is
completed.  Owner may make and retain copies for information and reference in
connection with the use and occupancy of the Project by Owner and others. 
However, such documents are not intended or represented to be suitable for reuse
by Owner or others on extensions of the Project or on any other project.

 

13.08      Any reuse or any continued use after any termination without written
verification or adaptation by Design/Builder for the specific purpose intended
is strictly forbidden.  Owner is not allowed to utilize the technology to
construct any other biodiesel production facilities without the written
permission of the Design/Builder.

 

13.09      The Design/Builder shall comply with Executive Order 11246 (3 CFR,
1966 Comp., p 339), entitled “Equal Employment Opportunity” as amended by
Executive Order 11375 (3 CFR, 1968 Comp., p. 321 and as supplemented by
Department of Labor regulation 41 CFR Chapter 60.

 

13.10      The Design/Builder shall comply with all applicable standards, orders
or requirements issued under Section 306 of the Clean Air Act (42 U.S.C.
1857(h)), Section 508 of the Clean Water Act (33 U.S.C. 1368, Executive Order
11738 (3CFR, 1974 Comp., p. 209), and Environmental Protection Agency (EPA)
regulations 40 CFR Part 15, which prohibit the use under non-exempt Federal
contracts, grants or loans of facilities on the EPA List of Violating
Facilities.  The provision shall require reporting of violations to the Agency
and to the U.S. Environmental Protection Agency, Assistant Administrator for
Enforcement.  Solicitations and contract provisions shall include the
requirements of 4 CFR 15.4 (c) as set forth in RUS Bulletin 1780-14.

 

13.11      The Design/Builder shall comply with the Copeland “Anti-Kickback” Act
(18 U.S.C. 874) and shall be prohibited from inducing, by any means, any person
employed in the construction, completion, or repair of public work, to give up
any part of the compensation to which they are otherwise entitled.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Owner and Design/Builder have signed this Agreement in
duplicate.  One counterpart each has been delivered to Owner and
Design/Builder.  All portions of the Contract Documents have been signed,
initialed, or identified by Owner and Design/Builder.

 

This Agreement will be effective on October 7th, 2005 (which is the Effective
Date of the Agreement).

 

OWNER:

CLINTON COUNTY BIOENERGY, LLC

 

 

DESIGN/BUILDER:

BIOSOURCE FUELS, LLC.

 

 

 

 

 

BY:

  /s/ D.A.

 

 

BY:

  /s/ Jerome King

 

 

  Vice President

 

 

 

  Kenosha Beef Chief Financial Officer

 

 

 

 

 

CORPORATE SEAL:

 

CORPORATE SEAL:

 

 

 

 

 

ATTEST:

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

Address for giving notices:

 

 

Address for giving notices:

 

 

 

 

 

 

Clinton County BioEnergy, LLC

 

BIOSOURCE FUELS, LLC

 

1571 Main Avenue

 

600 Dewey Boulevard, Suite B

 

Clinton, Iowa 52732

 

Butte, Montana 59701

 

 

 

 

 

If Owner is a corporation, attach evidence of authority

 

If Design/Builder is a corporation, attach evidence of

 

to sign.

 

authority to sign.

 

If Owner is a public body, attach evidence of authority

 

 

 

to sign and resolution or other documents authorizing

 

 

 

execution of this Agreement.

 

 

 

 

DESIGNATED REPRESENTATIVE:

 

DESIGNATED REPRESENTATIVE:

 

NAME:

Dan Holesinger

 

NAME:

Dick Talley

 

TITLE:

Project Manager

 

TITLE:

Project Manager

 

 

 

 

 

ADDRESS:

 

ADDRESS:

 

Clinton County BioEnergy, LLC

 

BIOSOURCE FUELS, LLC

 

1571 Main Avenue

 

600 Dewey Boulevard, Suite B

 

Clinton, Iowa 52732

 

Butte, Montana 59701

 

 

 

 

 

TELEPHONE:

563-249-4216

TELEPHONE:

406-494-6644

 

 

 

 

FACSIMILE:

 

 

FACSIMILE:

406-494-6645

 

 

 

As lender of funds to defray the costs of this contract, and without liability
for any payments thereunder, the USDA Rural Development Office hereby concurs in
the award of the contract to BIOSOURCE FUELS, LLC.  This contract shall not be
effective unless and until concurred in by the Iowa State Office of the Rural
Development, U.S. Department of Agriculture or a delegated representative.

 

U.S. Department of Agriculture Rural Development

 

By:

Attached Letter

 

Title:

 

 

 

 

Date:

 

 

 

 

11

--------------------------------------------------------------------------------


 

STANDARD GENERAL CONDITIONS OF THE

CONTRACT BETWEEN

OWNER AND DESIGN/BUILDER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

TABLE OF CONTENTS

 

i

ARTICLE 1 – DEFINITIONS AND TERMINOLOGY

 

1

1.01

 

Defined Terms

 

4

1.02

 

Terminology

 

6

ARTICLE 2 – PRELIMINARY MATTERS

 

6

2.01

 

Delivery of Bonds

 

6

2.02

 

Commencement of Contract Times; Notice to Proceed

 

6

2.03

 

Starting the Work

 

6

2.04

 

Before Starting the Work

 

6

2.05

 

Initial Conference

 

7

2.06

 

Initial Acceptance of Schedules

 

7

ARTICLE 3 – CONTRACT DOCUMENTS: INTENT, AMENDING, REUSE

 

7

3.01

 

Intent

 

7

3.02

 

Reference Standards

 

7

3.03

 

Resolving Discrepancies

 

8

3.04

 

Amending and Supplementing Contract Documents

 

8

3.05

 

Reuse of Documents

 

8

3.06

 

Electronic Data

 

9

ARTICLE 4 – AVAILABILITY OF LANDS; DIFFERING SITE CONDITIONS; REFERENCE POINTS;
HAZARDOUS ENVIRONMENTAL CONDITIONS

 

9

4.01

 

Availability of Lands

 

9

4.02

 

Differing Site Conditions

 

9

4.03

 

Reference Points

 

10

4.04

 

Hazardous Environmental Condition at Site

 

10

ARTICLE 5 – BONDS AND INSURANCE

 

11

5.01

 

Performance, Payment and Other Bonds

 

11

5.02

 

Licensed Sureties and Insurers

 

11

5.03

 

Certificates of Insurance

 

11

5.04

 

Design/Builder’s Liability Insurance

 

12

5.05

 

Owner’s Liability Insurance

 

13

5.06

 

Property Insurance

 

13

5.07

 

Waiver of Rights

 

14

5.08

 

Receipt and Application of Insurance Proceeds

 

15

5.09

 

Acceptance of Bonds and Insurance; Option to Replace

 

16

5.10

 

Partial Utilization, Acknowledgment of Property Insurance

 

16

ARTICLE 6 – DESIGN/BUILDER’S RESPONSIBILITIES

 

16

6.01

 

Design Professional Services

 

16

6.02

 

Supervision and Superintendence of Construction

 

17

6.03

 

Labor, Working Hours

 

17

6.04

 

Services, Materials, and Equipment

 

18

6.05

 

Progress Schedule

 

18

6.06

 

Concerning Subcontractors, Suppliers, and Others

 

18

6.07

 

Patent Fees and Royalties

 

19

6.08

 

Permits

 

20

6.09

 

Laws or Regulations

 

20

6.10

 

Taxes

 

20

6.11

 

Use of Site and Other Areas

 

20

6.12

 

Record Documents

 

21

6.13

 

Safety and Protection

 

21

6.14

 

Safety Representative

 

22

6.15

 

Hazard Communication Programs

 

22

6.16

 

Emergencies

 

22

6.17

 

Submittals

 

22

6.18

 

Continuing the Work

 

23

6.19

 

Post-Construction Phase

 

23

6.20

 

Design/Builder’s General Warranty and Guarantee

 

23

 

--------------------------------------------------------------------------------


 

6.21

 

Indemnification

 

24

ARTICLE 7 – OTHER CONSTRUCTION

 

24

7.01

 

Related Work at Site

 

24

7.02

 

Coordination

 

25

ARTICLE 8 – OWNER’S RESPONSIBILITIES

 

25

8.01

 

General

 

25

8.02

 

Insurance

 

26

8.03

 

Limitations on Owner’s Responsibilities

 

26

8.04

 

Undisclosed Hazardous Environmental Condition

 

27

8.05

 

Resident Project Representation

 

27

8.06

 

Owner’s Consultant

 

27

ARTICLE 9 – CHANGES IN THE WORK; CLAIMS

 

27

9.01

 

Authorized Changes in the Work

 

27

9.02

 

Unauthorized Changes in the Work

 

27

9.03

 

Claims

 

27

9.04

 

Execution of Change Orders

 

28

9.05

 

Notice to Sureties

 

28

ARTICLE 10 – COST OF THE WORK; CASH ALLOWANCES; UNIT PRICE WORK

 

28

10.01

 

Cost of the Work

 

28

10.02

 

Cash Allowances

 

31

10.03

 

Unit Prices

 

31

ARTICLE 11 – CHANGE OF CONTRACT PRICE; CHANGE OF CONTRACT TIMES

 

32

11.01

 

Change of Contract Price

 

32

11.02

 

Change of Contract Times

 

33

ARTICLE 12 – TESTS AND INSPECTIONS; CORRECTION, REMOVAL OR ACCEPTANCE OF
DEFECTIVE CONSTRUCTION

 

34

12.01

 

Notice of Defects

 

34

12.02

 

Access to Construction

 

34

12.03

 

Tests and Inspections

 

34

12.04

 

Uncovering Construction

 

34

12.05

 

Owner May Stop Construction

 

35

12.06

 

Correction or Removal of Defective Construction

 

35

12.07

 

Correction Period

 

35

12.08

 

Acceptance of Defective Construction

 

36

12.09

 

Owner May Correct Defective Construction

 

36

ARTICLE 13 – PAYMENTS TO DESIGN/BUILDER AND COMPLETION

 

37

13.01

 

Schedule of Values

 

37

13.02

 

Application for Progress Payment

 

37

13.03

 

Progress Payments

 

37

13.04

 

Design/Builder’s Warranty of Title

 

38

13.05

 

Substantial Completion

 

38

13.06

 

Partial Utilization

 

39

13.07

 

Final Inspection

 

39

13.08

 

Final Payment

 

39

13.09

 

Final Completion Delayed

 

40

13.10

 

Waiver of Claims

 

40

ARTICLE 14 – SUSPENSION OF WORK AND TERMINATION

 

41

14.01

 

Owner May Suspend Work

 

41

14.02

 

Owner May Terminate for Cause

 

41

14.03

 

Owner May Terminate for Convenience

 

42

14.04

 

Design/Builder May Stop Work or Terminate

 

42

ARTICLE 15 – DISPUTE RESOLUTION

 

43

15.01

 

Prompt Notice

 

43

15.02

 

Mediation

 

43

15.03

 

Arbitration

 

43

ARTICLE 16 – MISCELLANEOUS

 

43

16.01

 

Giving Notice

 

43

16.02

 

Computation of Times

 

43

16.03

 

Cumulative Remedies

 

44

 

--------------------------------------------------------------------------------


 

16.04

 

Survival of Obligations

 

44

16.05

 

Controlling Law

 

44

 

--------------------------------------------------------------------------------


 

STANDARD GENERAL CONDITIONS OF THE

CONTRACT BETWEEN

OWNER AND DESIGN/BUILDER

 


ARTICLE 1 – DEFINITIONS AND TERMINOLOGY

 


1.01        DEFINED TERMS


 

A.            Wherever used in the Contract Documents and printed with initial
or all capital letters, the following terms have the meanings indicated which
are applicable to both the singular and plural thereof:

 

1.             Addenda – Written or graphic instruments issued prior to the
opening of Proposals which clarify, correct or change the Request for Proposals
or the Contract Documents.

 

2.             Agreement – The written instrument which is evidence of the
agreement between Owner and Design/Builder covering the Work.

 

3.             Application for Payment – The form which is to be used by
Design/Builder in requesting progress or final payments and which is to be
accompanied by such supporting documentation as is required by the Contract
Documents.

 

4.             Asbestos – Any material that contains more than one percent
asbestos and is friable or is releasing asbestos fibers into the air above
current action levels established by the United States Occupational Safety and
Health Administration.

 

5.             Bonds – Performance and payment bonds and other instruments of
security.

 

6.             Change Order – A written order which is signed by Design/Builder
and Owner which authorizes an addition, deletion or revision in the Work, or an
adjustment in the Contract Price or the Contract Times, issued on or after the
Effective Date of the Agreement.

 

7.             Claim – A demand or assertion by Owner or Design/Builder seeking
an adjustment of Contract Price or Contract Times, or both, or other relief with
respect to the terms of the Contract. A demand for money or services by a third
party is not a claim.

 

8.             Conceptual Documents – The drawings and specifications and/or
other graphic or written materials, criteria and information concerning Owner’s
requirements for the Project, such as design objectives and constraints, space,
capacity and performance requirements, flexibility and expandability, including
those items enumerated in the Request for Proposals which show or describe the
character and scope of, or relate to, the Work to be performed or furnished and
which have been prepared by or for Owner.

 

9.             Construction – The result of performing or furnishing of labor,
the furnishing and incorporating of materials and equipment into the Work and
the furnishing of services (other than Design Professional Services) and
documents, all as required by the Contract Documents.

 

10.           Construction Subagreement – A written agreement between
Design/Builder and a construction Subcontractor for provision of Construction.

 

1

--------------------------------------------------------------------------------


 

11.           Contract – The entire and integrated written agreement between
Owner and Design/Builder concerning the Work. The Contract supersedes prior
negotiations, representations, or agreements, whether written or oral.

 

12.           Contract Documents – Those items so designated in the Agreement.
Only printed or hard copies of the items listed in the Agreement are Contract
Documents.

 

13.           Contract Price – The moneys payable by Owner to Design/Builder for
completion of the Work in accordance with the Contract Documents.

 

14.           Contract Times – The numbers of days or the dates stated in the
Agreement to (i) achieve Substantial Completion, and (ii) complete the Work so
that it is ready for final payment in accordance with paragraph 13.08.

 

15.           Design/Builder – The individual or entity with whom Owner has
entered into the Agreement.

 

16.           Design Subagreement – A written agreement between Design/Builder
and a design professional for provision of Design Professional Services.

 

17.           Design Professional Services – Services related to the preparation
of Drawings, Specifications, and other design submittals specified by the
Contract Documents and required to be performed by licensed design
professionals, as well as other services provided by or for licensed design
professionals during Bidding/Negotiating, Construction, or Operational phases.

 

18.           Drawings – Those portions of the Contract Documents prepared by or
for Design/Builder and approved by Owner consisting of drawings, diagrams,
illustrations, schedules and other data which show the scope, extent, and
character of the Work.

 

19.           Effective Date of the Agreement – The date indicated in the
Agreement on which it becomes effective, but if no such date is indicated it
means the date on which the Agreement is signed and delivered by the last of the
two parties to sign and deliver.

 

20.           Field Order – A written order issued by Owner which orders minor
changes in the Work but which does not involve a change in the Contract Price or
the Contract Times.

 

21.           Hazardous Environmental Condition – The presence at the Site of
Asbestos, Hazardous Waste, PCB’s, Petroleum Products or Radioactive Materials in
such quantities or circumstances that may present a substantial danger to
persons or property exposed thereto on connection with the Work.

 

22.           Hazardous Waste – The term Hazardous Waste shall have the meaning
provided in Section 1004 of the Solid Waste Disposal Act (42 USC Section 6903)
as amended from time to time.

 

23.           Laws or Regulations – Any and all applicable laws, rules,
regulations, ordinances, codes, and orders of any and all governmental bodies,
agencies, authorities and courts having jurisdiction.

 

24.           Liens – Charges, security interests or encum- brances upon real
property or personal property.

 

25.           Milestone – A principal event specified in the Contract Documents
relating to an intermediate completion date or time prior to Substantial
Completion of all the Work.

 

2

--------------------------------------------------------------------------------


 

26.           Notice of Award – The written notice by Owner to the successful
proposer stating that upon compliance by the successful proposer with the
conditions precedent included therein, within the time specified, Owner will
sign and deliver the Agreement.

 

27.           Notice to Proceed – A written notice given by Owner to
Design/Builder fixing the date on which the Contract Times will commence to run
and on which Design/Builder shall start to perform the Work.

 

28.           Owner – The individual or entity with whom Design/Builder has
entered into the Agreement and for whom the Work is to be performed.

 

29.           Owner’s Consultant – An individual or entity with whom the Owner
may contract to furnish services to Owner with respect to the Project and who is
identified as such in the Supplementary Conditions.

 

30.           Partial Utilization – Use by Owner of a substantially completed
part of the Work for the purpose for which it is intended (or a related purpose)
prior to Substantial Completion of all the Work.

 

31.           PCBs – Polychlorinated biphenyls.

 

32.           Petroleum – Petroleum, including crude oil or any fraction thereof
which is liquid at standard conditions of temperature and pressure (60 degrees
Fahrenheit and 14.7 pounds per square inch absolute), such as oil, petroleum,
fuel oil, oil sludge, oil refuse, gasoline, kerosene, and oil mixed with other
non-Hazardous Wastes and crude oils.

 

33.           Project – The total construction of which the Work to be provided
under the Contract Documents may be the whole, or a part as indicated elsewhere
in the Contract Documents.

 

34.           Proposal – The documents submitted by Design/Builder in response
to the Request for Proposals setting forth the design concepts, proposed prices,
and other conditions for the Work to be performed.

 

35.           Radioactive Material – Source, special nuclear, or byproduct
material as defined by the Atomic Energy Act of 1954 (42 USC Section 2011 et
seq.) as amended from time to time.

 

36.           Request for Proposals – The document prepared by or for Owner
specifying and describing Owner’s objectives and the procedure to be followed in
preparing and submitting a Proposal and awarding a contract.

 

37.           Resident Project Representative – The authorized representative of
Owner who may be assigned to the Site or any part thereof.

 

38.           Schedule of Values – A schedule prepared by Design/Builder and
acceptable to Owner indicating that portion of the Contract Price to be paid for
each major component of the Work.

 

39.           Site – Lands or other areas designated in the Contract Documents
as being furnished by Owner upon which Construction is to be performed,
including rights-of-way and easements for access thereto, and such other lands
furnished by Owner which are designated for use of Design/Builder.

 

40.           Specifications – The part of the Contract Documents prepared by or
for Design/Builder and approved by Owner consisting of written technical
descriptions of materials,

 

3

--------------------------------------------------------------------------------


 

equipment, construction systems, standards and workmanship as applied to the
Work and certain administrative details applicable thereto.

 

41.           Subcontractor – An individual or entity other than a Supplier
having a direct contract with Design/Builder or with any other Subcontractor for
the performance of a part of the Work.

 

42.           Submittal – A written or graphic document prepared by or for
Design/Builder which is required by the Contract Documents to be submitted to
Owner by Design/Builder. Submittals may include Drawings, Specifications,
progress schedules, shop drawings, samples, cash flow projections, and Schedules
of Values. Submittals other than Drawings and Specifications are not Contract
Documents.

 

43.           Substantial Completion – The time at which the Work (or a
specified part) has progressed to the point where it is sufficiently complete,
in accordance with the Contract Documents, so that the Work (or a specified
part) can be utilized for the purposes for which it is intended. The terms
“substantially complete” and “substantially completed” as applied to all or part
of the Work refer to Substantial Completion thereof.

 

44.           Supplementary Conditions – The part of the Contract Documents
which amends or supplements these General Conditions.

 

45.           Supplier – A manufacturer, fabricator, supplier, distributor,
material man or vendor having a direct contract with Design/Builder or with any
Subcontractor to furnish materials or equipment to be incorporated in the Work
by Design/Builder or any Subcontractor.

 

46.           Unit Price Work – Work to be paid for on the basis of unit prices.

 

47.           Work – The entire construction or the various separately
identifiable parts thereof required to be performed or furnished under the
Contract Documents. Work includes and is the result of performing or furnishing
Design Professional Services and Construction required by the Contract
Documents.

 

48.           Work Change Directive – A written directive to Design/Builder,
issued on or after the Effective Date of the Agreement and signed by Owner
ordering an addition, deletion or revision in the Work, or responding to
differing site conditions under which the Work is to be performed or to
emergencies. A Work Change Directive will not change the Contract Price or the
Contract Times, but is evidence that the parties expect that the change directed
or documented by a Work Change Directive will be incorporated in a subsequently
issued Change Order following negotiations by the parties as to its effect, if
any, on the Contract Price or Contract Times.

 


1.02        TERMINOLOGY


 

A.            Intent of Certain Terms or Adjectives:

 

1.             The word “day” shall constitute a calendar day of 24 hours
measured from midnight to the next midnight.

 

2.             The word “defective,” when modifying the word “Construction”
refers to Construction that is unsatisfactory, faulty, or deficient in that it
does not conform to the Contract Documents, or does not meet the requirements of
any inspection, reference standard, test or approval referred to in the Contract
Documents, or has been damaged prior to Owner’s final payment (unless
responsibility for the protection thereof has been assumed by Owner at
Substantial Completion) provided that the defect was not caused by Owner.

 

4

--------------------------------------------------------------------------------


 

3.             The word “furnish,” when used in connection with services,
materials, or equipment, shall mean to supply and deliver said services,
materials or equipment to the Site (or some other specified location) ready for
use or installation and in usable or operable condition.

 

4              The word “install,” when used in connection with services,
materials, or equipment, shall mean to put into use or place in final position
said services, materials or equipment or equipment complete and ready for
intended use.

 

5.             The words “perform” or “provide” when used in connection with
services, materials, or equipment, shall mean to furnish and install said
services, materials, or equipment complete and ready for intended use.

 

6.             When “furnish,” “install,” “perform,” or “provide” is not used in
connection with services, materials, or equipment in a context clearly requiring
an obligation of Design/Builder, “provide” is implied.

 

7.             Unless stated otherwise in the Contract Documents, words or
phrases which have a well-known technical or construction industry or trade
meaning are used in the Contract Documents in accordance with that meaning.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 2 – PRELIMINARY MATTERS

 

2.01        Delivery of Bonds


 

A.            When Design/Builder delivers the executed Agreements to Owner,
Design/Builder shall also deliver to Owner such Bonds as Design/Builder may be
required to furnish in accordance with paragraph 5.01.A.

 

2.02        Commencement of Contract Times; Notice to Proceed


 

A.            The Contract Times will commence to run on the thirtieth day after
the Effective Date of the Agreement, or, if a Notice to Proceed is given, on the
day indicated in the Notice to Proceed. A Notice to Proceed may be given at any
time within thirty days after the Effective Date of the Agreement. Unless agreed
to in writing by Owner and Design/Builder, the Contract Times will commence to
run no later than the thirtieth day after the Effective Date of the Agreement,
whichever date is earlier.

 

2.03        Starting the Work


 

A.            Design/Builder shall start to perform the Work on the date when
the Contract Times commence to run. No Work shall be done prior to the date on
which the Contract Times commence to run.

 

2.04        Before Starting the Work


 

A.            Design/Builder’s Review of Contract Documents: Before undertaking
each part of the Work, Design/Builder shall carefully study and compare those
Contract Documents prepared by Owner and check and verify pertinent figures
therein and all applicable field measurements. Design/Builder shall promptly
report in writing to Owner any conflict, error, ambiguity, or discrepancy which
Design/Builder may discover and shall obtain a written interpretation or
clarification from Owner before proceeding with any Work affected thereby;
however, Design/Builder shall not be liable to Owner for failure to report any
conflict, error, ambiguity, or discrepancy in the Contract Documents unless
Design/Builder knew or reasonably should have known thereof.

 

B.            Preliminary Schedules:  Within 10 days after commencement of the
Contract Times (unless otherwise specified in the Contract Documents),
Design/Builder shall submit the following to Owner for its timely review:

 

1.             A preliminary progress schedule indicating the times (numbers of
days or dates) for starting and completing the various stages of the Work,
including any Milestones specified in the Contract Documents;

 

2.             A preliminary schedule of Submittals which will list each
required Submittal and the times for submitting, reviewing and processing each
Submittal;

 

3.             A preliminary Schedule of Values for all of the Work which will
include quantities and prices of items which when added together equal the
Contract Price and subdivides the Work into component parts in sufficient detail
to serve as the basis for progress payments during performance of the Work. Such
prices will include an appropriate amount of overhead and profit applicable to
each item of Work; and

 

4.             A preliminary cash flow projection estimating that portion of the
Contract Price to be due during each month of performance.

 

6

--------------------------------------------------------------------------------


 

C.            Evidence of Insurance:  Before any Work at the Site is started,
Design/Builder and Owner shall each deliver to the other, certificates of
insurance as required by paragraph 5.03 which Design/Builder and Owner
respectively are required to purchase and maintain in accordance with Article 5.

 

2.05        Initial Conference


 

A.            Within twenty days after the Contract Times start to run,
Design/Builder will arrange a conference attended by Owner and Design/Builder
and others as appropriate to establish a working understanding among the parties
as to the Work and to discuss the design concepts, schedules referred to in
paragraph 2.04.B, procedures for handling Submittals, processing Applications
for Payment, maintaining required records, items required pursuant to paragraph
8.01.A.6 and other matters.

 

2.06        Initial Acceptance of Schedules


 

A.            At least ten days before submission of the first Application for
Payment (unless otherwise provided in the Contract Documents), Design/Builder
will arrange a conference attended by Design/Builder, Owner and others as
appropriate to review for acceptability the schedules submitted in accordance
with paragraph 2.04.B. Design/Builder shall have an additional ten days to make
corrections and adjustments and to complete and resubmit the schedules. No
progress payment shall be made to Design/Builder until the acceptable schedules
are submitted to Owner.

 

1.             The progress schedule will be acceptable to Owner if it provides
an orderly progression of the Work to completion within any specified Milestones
and the Contract Times. Such acceptance will not impose on Owner responsibility
for the progress schedule, for sequencing, scheduling or progress of the Work
nor interfere with nor relieve Design/Builder from Design/Builder’s full
responsibility therefore.

 

2.             Design/Builder’s schedule of Submittals will be acceptable to
Owner if it provides a workable arrangement for reviewing and processing the
required Submittals.

 

3.             Design/Builder’s Schedule of Values will be acceptable to Owner
as to form and substance if it provides a reasonable allocation of the Contract
Price to component parts of the work.

 


ARTICLE 3 – CONTRACT DOCUMENTS:  INTENT, AMENDING, REUSE

 

3.01        Intent


 

A.            The Contract Documents are complementary; what is called for by
one is as binding as if called for by all.

 

B.            It is the intent of the Contract Documents to describe a
functionally complete Project (or part thereof) to be designed and constructed
in accordance with the Contract Documents. Any labor, documentation, services,
materials, or equipment that may reasonably be inferred from the Contract
Documents or from prevailing custom or trade usage as being required to produce
the intended result will be furnished and performed whether or not specifically
called for at no additional cost to Owner.

 

3.02        Reference Standards


 

A.            Standards, Specifications, Codes, Laws or Regulations.

 

7

--------------------------------------------------------------------------------


 

1.             Reference to standards, specifications, manuals or codes of any
technical society, organization or association, or to Laws or Regulations,
whether such reference be specific or by implication, shall mean the standard,
specification, manual, code, or Laws or Regulations in effect as of the
Effective Date of Agreement except as may be otherwise specifically stated in
the Contract Documents.

 

2.             No provision of any such standard, specification, manual, code,
or instruction of a Supplier shall be effective to change the duties and
responsibilities of Owner, Design/Builder, or any of their subcontractors,
consultants, agents, or employees from those set forth in the Contract
Documents, nor shall it be effective to assign to Owner any duty or authority to
supervise or direct the furnishing or performance of the Work or any duty or
authority to undertake responsibility inconsistent with the provisions of the
Contract Documents.

 

3.03        Resolving Discrepancies


 

A.            Except as otherwise specifically stated in the Contract Documents,
the provisions of the Contract Documents shall take precedence in resolving any
conflict, error, ambiguity, or discrepancy between the provisions of the
Contract Documents and:

 

1.             The provisions of any such standard, specification, manual, code,
or instruction (whether or not specifically incorporated by reference in the
Contract Documents); or

 

2.             The provisions of any such Laws or Regulations applicable to the
performance of the Work (unless such an interpretation of the provisions of the
Contract Documents would result in violation of such Law or Regulation).

 

3.04        Amending and Supplementing Contract Documents


 

A.            The Contract Documents may be amended to provide for additions,
deletions, and revisions in the Work or to modify the terms and conditions
thereof in one or more of the following ways:

 

1.             Owner’s approval of required Submittals (pursuant to paragraph
6.17.B);

 

2.             A Work Change Directive;

 

3.             A Change Order;

 

4.             A Field Order.

 

3.05        Reuse of Documents


 

A.            All documents including Drawings and Specifications prepared or
furnished by Design/Builder pursuant to this Agreement are for Design/Builder’s
own use, and Design/Builder shall retain an ownership and property interest
therein whether or not the Project is completed. Owner may make and retain
copies for information and reference in connection with the use and occupancy of
the Project by Owner and others. However, such documents are not intended or
represented to be suitable for reuse by Owner or others on extensions of the
Project or on any other project. If the Design/Builder defaults on any of its
obligations under this Agreement, Owner may use the documents without written
verification or adaptation by Design/Builder for the specific purpose intended
provided the use will be at Owner’s sole risk and without liability or legal
exposure to

 

8

--------------------------------------------------------------------------------


 

Design/Builder and Owner shall indemnify and hold harmless Design/Builder and
Subcontractors from all claims, damages, losses and expenses including
attorneys’ fees arising out of or resulting there from. Any such verification or
adaptation will entitle Design/Builder to further compensation at rates to be
agreed upon by Owner and Design/Builder.

 

3.06        Electronic Data


 

A.            Copies of data furnished by Owner to Design/Builder or
Design/Builder to Owner that may be relied upon are limited to the printed
copies (also known as hard copies). Files in electronic media format of text,
data, graphics, or other types are furnished only for the convenience of the
receiving party. Any conclusion or information obtained or derived from such
electronic files will be at the user’s sole risk. If there is a discrepancy
between the electronic files and the hard copies, the hard copies govern.

 

B.            Because data stored in electronic media format can deteriorate or
be modified inadvertently or otherwise without authorization of the data’s
creator, the party receiving electronic files agrees that it will perform
acceptance tests or procedures within 60 days, after which the receiving party
shall be deemed to have accepted the data thus transferred. Any errors detected
within the 60-day acceptance period will be corrected by the transferring party.

 

C.            When transferring documents in electronic media format, the
transferring party makes no representations as to long term compatibility,
usability, or readability of documents resulting from the use of software
application packages, operating systems, or computer hardware differing from
those used by the data’s creator.

 


ARTICLE 4 – AVAILABILITY OF LANDS; DIFFERING SITE CONDITIONS; REFERENCE POINTS;
HAZARDOUS ENVIRONMENTAL CONDITIONS

 

4.01        Availability of Lands


 

A.            Owner shall furnish the Site. Owner shall notify Design/Builder of
any encumbrances or restrictions not of general application but specifically
related to use of the Site which Design/Builder will have to comply in
performing the Work. Unless otherwise provided in the Contract Documents, Owner
will obtain in a timely manner and pay for easements for permanent structures or
permanent changes in existing facilities. If Design/Builder and Owner are unable
to agree on entitlement to or the amount or extent of any adjustments in the
Contract Price or the Contract Times as a result of any delay in Owner’s
furnishing the Site, Design/Builder may make a Claim therefore as provided in
Article 9.

 

B.            Upon reasonable written request, Owner shall furnish
Design/Builder with a current statement of record legal title and legal
description of the lands upon which the Construction is to be performed and
Owner’s interest therein as necessary for giving notice of or filing a
mechanic’s lien against such lands in accordance with applicable Laws or
Regulations.

 

C.            Design/Builder shall provide for all additional lands and access
thereto that may be required for temporary construction facilities or storage of
materials and equipment.

 

4.02        Differing Site Conditions


 

A.            Design/Builder shall promptly, and before the conditions are
disturbed, give a written notice to Owner of (i) subsurface or latent physical
conditions at the Site which differ materially from those indicated in the
Contract Documents, or (ii) unknown physical

 

9

--------------------------------------------------------------------------------


 

conditions at the Site, of an unusual nature, which differ materially from those
ordinarily encountered and generally recognized as inhering in work of the
character called for by the Contract Documents.

 

B.            Owner will investigate the Site conditions promptly after
receiving the notice. If the conditions do materially so differ and cause an
increase or decrease in the Design/Builder’s cost of, or the time required for,
performing any part of the Work, whether or not changed as a result of the
conditions, an equitable adjustment shall be made under this clause and the
Contract Price or Times modified in writing by Change Order in accordance with
Article 9.

 

C.            No request by Design/Builder for an equitable adjustment under
paragraph 4.02 shall be allowed unless Design/Builder has given the written
notice required; provided that the time prescribed in 9.03.A for giving written
notice may be extended by Owner.

 

D.            The provisions of this paragraph 4.02 are not intended to apply to
a Hazardous Environmental Condition uncovered or revealed at the Site.

 

4.03        Reference Points


 

A.            Design/Builder shall be responsible for laying out the Work and
shall protect and preserve the reference points and property monuments that may
be established by Owner pursuant to paragraph 8.01.A.6.e, and shall make no
changes or relocations without the prior written approval of Owner.
Design/Builder shall report to Owner whenever any reference point or property
monument is lost or destroyed or requires relocation because of necessary
changes in grades or locations, and shall be responsible for the accurate
replacement or relocation of such reference points or property monuments by
professionally qualified personnel.

 

4.04        Hazardous Environmental Condition at Site


 

A.            Design/Builder will not be responsible for any Hazardous
Environmental Condition encountered at the Site which was not identified in the
Contract Documents to be within the scope of the Work. Design/Builder shall be
responsible for materials creating a Hazardous Environmental Condition created
by any materials brought to the Site by Design/Builder, Subcontractors,
Suppliers or anyone else for whom Design/Builder is responsible.

 

B.            If Design/Builder encounters a Hazardous Environmental Condition,
Design/Builder shall immediately: (i) secure or otherwise isolate such
condition; (ii) stop all Construction in connection with such condition and in
any area affected thereby (except in an emergency as required by paragraph
6.16); and (iii) notify Owner (and thereafter confirm such notice in writing).
Owner shall promptly determine the necessity of retaining a qualified expert to
evaluate such condition or take corrective action, if any.

 

C.            Design/Builder shall not be required to resume Construction in
connection with such Hazardous Environmental Condition or in any such affected
area until after Owner has obtained any required permits related thereto and
delivered to Design/Builder written notice (i) specifying that such condition
and any affected area is or has been rendered safe for the resumption of
Construction, or (ii) specifying any special conditions under which such
Construction may be resumed safely. If Owner and Design/Builder cannot agree as
to entitlement to or the amount or extent of an adjustment, if any, in Contract
Price or Contract Times as a result of such Construction stoppage or such
special conditions under which Construction is agreed to be resumed by
Design/Builder, either party may make a Claim therefore as provided in
Article 9.

 

10

--------------------------------------------------------------------------------


 

D.            If after receipt of such special written notice Design/Builder
does not agree to resume Construction based on a reasonable belief it is unsafe,
or does not agree to resume such Construction under such special conditions,
then Owner may order such portion of the Work that is related to such Hazardous
Environmental Condition to be deleted from the Work. If Owner and Design/Builder
cannot agree as to entitlement to or the amount or extent of an adjustment, if
any, in Contract Price or Contract Times as a result of deleting such portion of
the Work, then either party may make a Claim therefore as provided in Article 9.
Owner may have such deleted portion of the Work performed by Owner’s own forces
or others in accordance with Article 7.

 

E.             To the fullest extent permitted by Laws or Regulations, Owner
shall indemnify and hold harmless Design/Builder, Subcontractors, Suppliers and
the officers, directors, partners, employees, agents, other consultants and
subcontractors of each and any of them from and against all claims, costs,
losses and damages (including but not limited to all fees and charges of
engineers, architects, attorneys and other professionals and all court or
arbitration or other dispute resolution costs) arising out of or resulting from
such Hazardous Environmental Condition, provided that such Hazardous
Environmental Condition: (i) was not shown or indicated in the Contract
Documents to be included in the scope of the Work and (ii) was not created by
Design/Builder or by anyone for whom Design/Builder is responsible. Nothing in
this paragraph 4.04.E shall obligate Owner to indemnify any individual or entity
from and against the consequences of that individual’s or entity’s own
negligence.

 

F.             To the fullest extent permitted by Laws or Regulations,
Design/Builder shall indemnify and hold harmless Owner, Owner’s Consultant and
the officers, directors, partners, employees, agents, other consultants and
subcontractors of each and any of them from and against all claims, costs,
losses and damages (including but not limited to all fees and charges of
engineers, architects, attorneys and other professionals and all court or
arbitration or other dispute resolution costs) arising out of or resulting from
such Hazardous Environmental Condition created by Design/Builder or anyone for
whom Design/Builder is responsible. Nothing in this paragraph 4.04.F shall
obligate Design/Builder to indemnify any individual or entity from and against
the consequences of that individual’s or entity’ own negligence.

 


ARTICLE 5 – BONDS AND INSURANCE

 

5.01        Performance, Payment and Other Bonds


 

[This section intentionally left blank]

 

5.02        Licensed Sureties and Insurers


 

A.            All Bonds and insurance required by the Contract Documents to be
purchased and maintained by Owner or Design/Builder shall be obtained from
surety or insurance companies that are duly licensed or authorized in the
jurisdiction in which the Project is located to issue Bonds or insurance
policies for the limits and coverages so required. Such surety and insurance
companies shall also meet such additional requirements and qualifications as may
be provided in the Supplementary Conditions.

 

5.03        Certificates of Insurance


 

A.            Design/Builder shall deliver to Owner certificates of insurance
(and other evidence of insurance requested by Owner or any other additional
insured) which Design/Builder is required to purchase and maintain. Owner shall
deliver to Design/Builder certificates of insurance (and other evidence of
insurance requested by Design/Builder or any other additional insured) which
Owner is required to purchase and maintain.

 

11

--------------------------------------------------------------------------------


 

5.04        Design/Builder’s Liability Insurance


 

A.            Design/Builder shall purchase and maintain such liability and
other insurance as is appropriate for the Work being performed and as will
provide protection from claims set forth below which may arise out of or result
from Design/Builder’s performance of the Work and Design/Builder’s other
obligations under the Contract Documents, whether it is to be performed by
Design/Builder, any Subcontractor or Supplier or by anyone directly or
indirectly employed by any of them to perform any of the Work, or by anyone for
whose acts any of them may be liable:

 

1.             Claims under workers’ compensation, disability benefits and other
similar employee benefit acts;

 

a.             $1,000,000 per accident

 

2.             Claims for damages because of bodily injury, occupational
sickness or disease,

 

or death of Design/Builder’s employees;

 

a.             $1,000,000 per accident

 

3.             Claims for damages because of bodily injury, sickness or disease,
or death of any person other than Design/Builder’s employees;

 

a.             $1,000,000 per accident

 

4.             Claims for damages insured by reasonably available personal
injury liability coverage that are sustained (i) by any person as a result of an
offense directly or indirectly related to the employment of such person by
Design/Builder, or (ii) by any other person for any other reason;

 

a.             $10,000,000 per occurrence for excess/umbrella liability

 

5.             Claims for damages, other than to the Work itself, because of
injury to or destruction of tangible property wherever located, including loss
of use resulting therefrom; and

 

a.             $10,000,000 per occurrence for excess/umbrella liability

 

6.             Claims for damages because of bodily injury or death of any
person or property damage arising out of the ownership, maintenance or use of
any motor vehicle.

 

a.             $1,000,000 combined single limit

 

B.            The policies of insurance required by paragraph 5.04.A shall:

 

1.             With respect to insurance required by paragraphs 5.04.A.3 through
5.04.A.6 inclusive, (subject to any customary exclusion in respect of
professional liability) include as additional insureds Owner and Owner’s
Consultants and any other persons or entities, all of whom shall be listed as
additional insureds, and include coverage for the respective officers,
directors, partners, and employees, agents, and other consultants and
subcontractors of each and any of all such additional insureds, and the
insurance afforded to these additional insureds shall provide primary coverage
for all claims covered thereby;

 

12

--------------------------------------------------------------------------------


 

2.             Include at least the specific overages and be written for not
less than the limits of liability provided in the Agreement or required by Laws
or Regulations, whichever is greater;

 

3.             Include completed operations insurance;

 

4.             Include contractual liability insurance covering Design/Builder’s
indemnity obligations under paragraphs 6.11.A.3 and 6.21;

 

5.             Contain a provision or endorsement that the coverage afforded
will not be canceled, materially changed or renewal refused until at least
thirty days’ prior written notice has been given to Owner and each other
additional insured indicated in the Supplementary Conditions to whom a
certificate of insurance has been issued (and the certificates of insurance
furnished by the Design/Builder pursuant to paragraph 5.03 will so provide);

 

6.             Remain in effect at least until final payment and at all times
thereafter when Design/Builder may be correcting, removing or replacing
defective Construction in accordance with paragraphs 12.06 and 12.07; and

 

7.             With respect to completed operations insurance, and any other
insurance coverage written on a claims-made basis, remain in effect for at least
two years after final payment (and Design/Builder shall furnish Owner and each
other additional insured indicated in the Supplementary Conditions to whom a
certificate of insurance has been issued evidence satisfactory to Owner and any
such additional insured of continuation of such insurance at final payment and
one year thereafter).

 

5.05        Owner’s Liability Insurance


 

A.            In addition to the insurance required to be provided by
Design/Builder under paragraph 5.04, Owner, at Owner’s option, may purchase and
maintain at Owner’s expense Owner’s own liability insurance as will protect
Owner against claims which may arise from operations under the Contract
Documents.

 

5.06        Property Insurance


 

A.            Unless otherwise provided in the Supplementary Conditions, Owner
shall purchase and maintain property insurance upon the Construction at the Site
in the amount of the full replacement cost thereof (subject to such deductible
amounts or required by Laws or Regulations). This insurance will:

 

1.             Include the interests of Owner, Owner’s Consultant,
Design/Builder, Subcontractors, and any other individuals or entities indicated
in the Supplementary Conditions, and the officers, directors, partners,
employees, agents, and other consultants and subcontractors of each and any of
them, each of whom is deemed to have an insurable interest and shall be listed
as an insured or additional insured;

 

2.             Be written on a Builder’s Risk “all-risk” or open peril or
special causes of loss policy form that shall at least include insurance for
physical loss and damage to the Construction, temporary buildings, false work
and all materials and equipment in transit, and shall insure against at least
the following perils or causes of loss:  fire, lightning, extended coverage,
theft, vandalism and malicious mischief, earthquake, collapse, debris removal,
demolition occasioned

 

13

--------------------------------------------------------------------------------


 

by enforcement of Laws or Regulations, water damage, and such other perils or
causes of loss;

 

3.             Include expenses incurred in the repair or replacement of any
insured property (including but not limited to fees and charges of engineers and
architects);

 

4.             Cover materials and equipment stored at the Site or at another
location that was agreed to in writing by Owner prior to being incorporated in
the Construction, provided that such materials and equipment have been included
in an Application for Payment approved by Owner;

 

5.             Allow partial utilization in accordance with paragraph 13.06;

 

6.             Include testing and startup; and

 

7.             Be maintained in effect until final payment is made unless
otherwise agreed to in writing by Owner and Design/Builder with thirty days’
written notice to each other additional insured to whom a certificate of
insurance has been issued.

 

B.            Owner shall purchase and maintain such boiler and machinery
insurance or additional property insurance as may be required by the
Supplementary Conditions or Laws or Regulations which will include the interests
of Owner, Owner’s Consultants, Design/Builder, Subcontractors, and any other
individuals or entities, each of whom is deemed to have an insurable interest
and shall be listed as an insured or additional insured.

 

C.            All the policies of insurance (and the certificates or other
evidence thereof) required to be purchased and maintained by Owner in accordance
with paragraph 5.06 will contain a provision or endorsement that the coverage
afforded will not be canceled or materially changed or renewal refused until at
least 30 days’ prior written notice has been given to Design/Builder and to each
other additional insured to whom a certificate of insurance has been issued and
will contain waiver provisions in accordance with paragraph 5.07.

 

D.            Owner shall not be responsible for purchasing and maintaining any
property insurance to protect the interests of Design/Builder, Subcontractors,
Suppliers, or others in the Work to the extent of any deductible amounts. The
risk of loss within such identified deductible amount, will be borne by
Design/Builder, Subcontractor or others suffering any such loss and if any of
them wishes property insurance coverage within the limits of such amounts, each
may purchase and maintain it at the purchaser’s own expense.

 

E.             If Design/Builder requests in writing that other special
insurance be included in the property insurance policies provided under
paragraph 5.06, Owner shall, if possible, include such insurance, and the cost
thereof will be charged to Design/Builder by appropriate Change Order. Prior to
commencement of the Work at the Site, Owner shall in writing advise
Design/Builder whether or not such other insurance has been procured by Owner.

 

5.07        Waiver of Rights


 

A.            Owner and Design/Builder intend that all policies purchased in
accordance with paragraph 5.06 will protect Owner, Owner’s Consultant,
Design/Builder, Subcontractors, Suppliers, and all other individuals or entities
indicated in the Supplementary Conditions to be listed as insureds or additional
insureds (and the officers, directors, partners, employees, agents, and other
consultants and subcontractors of each and any of them) in such policies and
will provide primary coverage for all losses and damages caused by the perils or
causes of loss covered thereby. All such policies shall contain provisions to
the

 

14

--------------------------------------------------------------------------------


 

effect that in the event of payment of any loss or damage the insurers will have
no rights of recovery against any of the insureds or additional insureds
thereunder. Owner and Design/Builder waive all rights against each other and
their respective officers, directors, partners, employees, agents, and other
consultants and subcontractors of each and any of them for all losses and
damages caused by, arising out of or resulting from any of the perils or causes
of loss covered by such policies and any other property insurance applicable to
the Work; and, in addition, waive all such rights against Owner’s Consultant,
Subcontractors, Suppliers, and all other individuals or entities indicated in
the Supplementary Conditions to be listed as insureds or additional insureds
under such policies for losses and damages so caused. None of the above waivers
shall extend to the rights that any party making such waiver may have to the
proceeds of insurance held by Owner as trustee or otherwise payable under any
policy so issued.

 

B.            Owner waives all rights against Design/Builder, Subcontractors,
and Suppliers and the officers, directors, employees and agents of any of them
for:

 

1.             Loss due to business interruption, loss of use, or other
consequential loss extending beyond direct physical loss or damage to Owner’s
property caused by, arising out of or resulting from fire or other peril whether
or not insured by Owner; and

 

2.             Loss or damage to the completed Project or any part thereof
caused by, arising out of or resulting from fire or other insured peril or cause
or loss covered by any property insurance maintained on the completed Project or
part thereof by Owner during partial utilization pursuant to paragraph 13.06,
after Substantial Completion pursuant to paragraph 13.05, or after final payment
pursuant to paragraph 13.08.

 

C.            Any insurance policy maintained by Owner covering any loss, damage
or consequential loss referred to in paragraph 5.07.B shall contain provisions
to the effect that in the event of payment of any such loss, damage, or
consequential loss, the insurers will have no rights of recovery against
Design/Builder, Subcontractors, Owner’s Consultant, and the officers, directors,
partners, employees, agents, and other consultants and subcontractors of each
and any of them.

 

5.08        Receipt and Application of Insurance Proceeds


 

A.            Any insured loss under the policies of insurance required by
paragraph 5.06 will be adjusted with Owner and made payable to Owner as
fiduciary for the insureds, as their interests may appear, subject to the
requirements of any applicable mortgage clause and of paragraph 5.08.B. Owner
shall deposit in a separate account any money so received, and shall distribute
it in accordance with such agreement as the parties in interest may reach. If no
other special agreement is reached the damaged Construction shall be repaired or
replaced, the moneys so received applied on account thereof and the Work and the
cost thereof covered by an appropriate Change Order.

 

B.            Owner as fiduciary shall have power to adjust and settle any loss
with the insurers unless one of the parties in interest shall object in writing
within 15 days after the occurrence of loss to Owner’s exercise of this power.
If such objection be made, Owner as fiduciary shall make settlement with the
insurers in accordance with such agreement as the parties in interest may reach.
If no such agreement among the parties in interest is reached, Owner as
fiduciary shall adjust and settle the loss with the insurers and, if required in
writing by any party in interest, Owner as fiduciary shall give bond for the
proper performance of such duties.

 

15

--------------------------------------------------------------------------------


 

5.09        Acceptance of Bonds and Insurance; Option to Replace


 

A.            If either Owner or Design/Builder has any objection to the
coverage afforded by or other provisions of the Bonds or insurance required to
be purchased and maintained by the other party in accordance with Article 5 on
the basis of their not complying with the Contract Documents, the objecting
party shall so notify the other party in writing within ten days after receipt
of the certificates (or other evidence requested) required by paragraph 2.04.C.
Owner and Design/Builder shall each provide to the other such additional
information in respect of insurance provided as the other may reasonably
request. If neither party does not purchase or maintain all of the Bonds and
insurance required of such party by the Contract Documents, such party shall
notify the other party in writing of such failure to purchase prior to the start
of the Work, or of such failure to maintain prior to any change in the required
coverage. Without prejudice to any other right or remedy, the other party may
elect to obtain equivalent Bonds or insurance to protect such other party’s
interests at the expense of the party who was supposed to provide such coverage,
and a Change Order shall be issued to adjust the Contract Price accordingly.

 

5.10        Partial Utilization, Acknowledgment of Property Insurance


 

A.            If Owner finds it necessary to occupy or use a portion or portions
of the Work prior to Substantial Completion of all the Work as provided in
paragraph 13.06, no such use or occupancy shall commence before the insurers
providing the property insurance pursuant to paragraph 5.06 have acknowledged
notice thereof and in writing effected any changes in coverage necessitated
thereby. The insurers providing the property insurance shall consent by
endorsement on the policy or policies, but the property insurance shall not be
canceled or permitted to lapse on account of any such partial use or occupancy.

 


ARTICLE 6 – DESIGN/BUILDER’S RESPONSIBILITIES

 

6.01        Design Professional Services


 

A.            Standard of Care. The standard of care for Design Professional
Services performed or furnished under this Agreement will be the care and skill
ordinarily used by members of the engineering profession practicing under
similar conditions at the same time and locality.

 

B.            Preliminary Design Phase. After the Contract Times commence to
run, Design/Builder shall:

 

1.             Consult with Owner to understand Owner’s requirements for the
Project and review available data;

 

2.             Advise Owner as to the necessity of Owner’s providing or
obtaining from others additional reports, data, or services of the types
provided in paragraph 8.01.A.6.a-g and assist Owner in obtaining such reports,
data, or services;

 

3.             Identify and analyze requirements of governmental authorities
having jurisdiction to approve the portions of the Project designed or specified
by Design/Builder with whom consultation is to be undertaken in connection with
the Project;

 

4.             Obtain such additional geotechnical and related information which
it deems necessary for performance of the Work;

 

16

--------------------------------------------------------------------------------


 

5.             On the basis of the Conceptual Documents and Design/Builder’s
Proposal, prepare preliminary design documents consisting of final design
criteria, preliminary drawings, outline specifications, and written descriptions
of the Project;

 

6.             Furnish the preliminary design documents to and review them with
Owner within the times indicated in the schedules described in paragraphs
2.06.A.1 and 2.06.A.2; and

 

7.             Identify any variations in the preliminary design documents from
the Contract Documents in accordance with 6.17.B.

 

C.            Final Design Phase. After written acceptance by Owner of the
preliminary design phase documents Design/Builder shall:

 

1.             On the basis of the accepted Preliminary Design Phase documents,
prepare final Drawings showing the scope, extent, and character of the
Construction to be performed and furnished by Design/Builder and Specifications
(which will be prepared, where appropriate, in general conformance with the
sixteen division format of the Construction Specifications Institute);

 

2.             Provide technical criteria, written descriptions and design data
required for obtaining approvals of such governmental authorities as have
jurisdiction to review or approve the final design of the Project, and assist
Owner in consultations with appropriate authorities;

 

3.             Furnish the above documents, Drawings, and Specifications to and
review them with Owner within the times indicated in the schedules described in
paragraphs 2.06.A.1 and 2.06.A.2; and

 

4.             Identify any deviations from other Contract Documents in
accordance with paragraph 6.17.B.

 

6.02        Supervision and Superintendence of Construction


 

A.            Design/Builder shall supervise, inspect and direct the
Construction competently and efficiently, devoting such attention thereto and
applying such skills and expertise as may be necessary to provide the
Construction in accordance with the Contract Documents. Design/Builder shall be
solely responsible for the means, methods, techniques, sequences and procedures
of Construction. Design/Builder shall be responsible to see that the completed
Construction complies accurately with the Contract Documents and shall keep
Owner advised as to the quality and progress of the Construction.

 

B.            At all times during the progress of Construction, the
Design/Builder shall assign a competent resident superintendent thereto, who
shall not be replaced without written notice to Owner except under extraordinary
circumstances. The superintendent will be Design/Builder’s representative at the
Site and shall have authority to act on behalf of Design/Builder. All
communications given to or received from the superintendent shall be binding on
Design/Builder.

 

6.03        Labor, Working Hours


 

A.            Design/Builder shall provide competent, suitably qualified
personnel to perform the Work as required by the Contract Documents.
Design/Builder shall at all times maintain good discipline and order at the
Site.

 

17

--------------------------------------------------------------------------------


 

B.            Except as otherwise required for the safety or protection of
persons or the Work or property at the Site or adjacent thereto, and except as
otherwise indicated in the Contract Documents, all Construction at the Site
shall be performed during regular working hours, and Design/Builder will not
permit overtime work or the performance of Construction on Saturday, Sunday or
any legal holiday without Owner’s written consent, which will not be
unreasonably withheld.

 

6.04        Services, Materials, and Equipment


 

A.            Unless otherwise specified in the Contract Documents,
Design/Builder shall furnish or cause to be furnished and assume full
responsibility for materials, equipment, labor, transportation, construction
equipment and machinery, tools, appliances, fuel, power, light, heat, telephone,
water, sanitary facilities, temporary facilities, and all other facilities and
incidentals necessary for the Work.

 

B.            All materials and equipment incorporated into the Work shall be of
good quality and new, except as otherwise provided in the Contract Documents.
All warranties and guarantees specifically called for by the Contract Documents
shall expressly run to the benefit of Owner. If reasonably required by Owner,
Design/Builder shall furnish satisfactory evidence (including reports of
required tests) as to the source, kind, and quality of materials and equipment.
All materials and equipment shall be applied, installed, connected, erected,
used, cleaned, and conditioned in accordance with instructions of the applicable
Supplier, except as otherwise provided in the Contract Documents.

 

6.05        Progress Schedule


 

A.            Design/Builder shall adhere to the progress schedule established
in accordance with paragraph 2.06.A as it may be adjusted from time to time as
provided below:

 

1.             Design/Builder shall submit to Owner for acceptance proposed
adjustments in the progress schedule that will not change the Contract Times (or
Milestones). Such adjustments will conform generally to the progress schedule
then in effect.

 

2.             Proposed adjustments in the progress schedule that will change
the Contract Times (or Milestones) shall be submitted in accordance with the
requirements of Article 11.02. Such adjustments may only be made by a Change
Order or Work Change Directive.

 

6.06        Concerning Subcontractors, Suppliers, and Others


 

A.            Design/Builder shall not employ any Subcontractor, Supplier, or
other individual or entity against whom Owner may have reasonable objection.
Design/Builder shall not be required to employ any Subcontractor, Supplier or
other individual or entity to furnish or perform any of the Work against whom
Design/Builder has reasonable objection.

 

B.            Design/Builder shall be fully responsible to Owner for all acts
and omissions of the Subcontractors, Suppliers and other individuals or entities
performing or furnishing any of the Work just as Design/Builder is responsible
for Design/Builder’s own acts and omissions. Nothing in the Contract Documents
shall create for the benefit of any such Subcontractor, Supplier, or other
individual or entity any contractual relationship between Owner and any such
Subcontractor, Supplier, or other individual or entity, nor shall it create any
obligation on the part of Owner to pay or to see to the payment of any moneys
due any such Subcontractor, Supplier, or other individual or entity except as
may otherwise be required by Laws or Regulations.

 

18

--------------------------------------------------------------------------------


 

C.            Design/Builder shall be solely responsible for scheduling and
coordinating Subcontractors, Suppliers and other individuals and entities
performing or furnishing any of the Work under a direct or indirect contract
with Design/Builder.

 

D.            Design/Builder shall require all Subcontractors, Suppliers and
such other individuals and entities performing or furnishing any of the Work to
communicate with the Owner through Design/Builder.

 

E.             All Work performed for Design/Builder by a Subcontractor or
Supplier will be pursuant to an appropriate Design Subagreement or Construction
Subagreement between Design/Builder and the Subcontractor or Supplier which
specifically binds the Subcontractor or Supplier to the applicable terms and
conditions of the Contract Documents for the benefit of Owner. Whenever any such
agreement is with a Subcontractor or Supplier who is listed as an additional
insured on the property insurance provided in paragraph 5.06, the agreement
between the Design/Builder and the Subcontractor or Supplier will contain
provisions whereby the Subcontractor or Supplier waives all rights against
Owner, Design/Builder, Owner’s Consultant, and all other additional insureds
(and their officers, directors, partners, employees, agents, and other
consultants and subcontractors of each and any of them) for all losses and
damages caused by any of the perils or causes of loss covered by such policies
and any other property insurance applicable to the Work. If the insurers on any
such policies require separate waiver forms to be signed by any Subcontractor or
Supplier, Design/Builder will obtain the same.

 

6.07        Patent Fees and Royalties


 

A.            Design/Builder shall pay all license fees and royalties and assume
all costs incident to the use in the performance of the Work or the
incorporation in the Work of any invention, design, process, product or device
which is the subject of patent rights or copyrights held by others. If a
particular invention, design, process, product, or device is specified in the
Conceptual Documents for use in the performance of the Construction and if to
the actual knowledge of Owner its use is subject to patent rights or copyrights
calling for the payment of any license fee or royalty to others, the existence
of such rights shall be disclosed by Owner in the Conceptual Documents.

 

B.            To the fullest extent permitted by Laws or Regulations,
Design/Builder shall indemnify and hold harmless Owner and Owner’s Consultant,
and the officers, directors, partners, employees or agents, and other
consultants of each and any of them from and against all claims, costs, losses
and damages (including but not limited to all fees and charges of engineers,
architects, attorneys and other professionals and all court or arbitration or
other dispute resolution costs) arising out of or resulting from any
infringement of patent rights or copyrights incident to the use in the
performance of the Work or resulting from the incorporation in the Work of any
invention, design, process, product or device not identified in the Conceptual
Documents.

 

C.            To the fullest extent permitted by Laws or Regulations, Owner
shall indemnify and hold harmless Design/Builder and its officers, directors,
partners, employees or agents, Subcontractors and Suppliers from and against all
claims, costs, losses and damages (including but not limited to all fees and
charges of engineers, architects, attorneys and other professionals and all
court or arbitration or other dispute resolution costs) arising out of or
resulting from any infringement of patent rights or copyrights incident to the
use in the performance of the Work or resulting from the incorporation in the
Work of any invention, design, process, product or device required by the
Conceptual Documents.

 

19

--------------------------------------------------------------------------------


 

6.08        Permits


 

A.            Unless otherwise provided in the Contract Documents,
Design/Builder shall obtain and pay for all necessary permits, licenses, and
approvals of governmental authorities having jurisdiction over the Work. Owner
shall assist Design/Builder, when necessary, in obtaining such permits, licenses
and approvals. Design/Builder shall pay all governmental charges and inspection
fees necessary for the performance of the Work. Design/Builder shall pay all
charges of utility owners for connections to the Work, and Owner shall pay all
charges of such utility owners for capital costs related thereto.

 

6.09        Laws or Regulations


 

A.            Design/Builder shall give all notices required by and comply with
all Laws or Regulations applicable to the performance of the Work. Except where
otherwise expressly required by applicable Laws and Regulations, Owner shall not
be responsible for monitoring Design/Builder’s compliance with any Laws or
Regulations.

 

B.            If Design/Builder performs any Work knowing or having reason to
know that it is contrary to Laws or Regulations, Design/Builder shall bear all
costs arising therefrom.

 

C.            Changes in Laws or Regulations not known on the date of Agreement
having an effect on the cost or time of performance may be the subject of a
change in Contract Price or Contract Times.

 

6.10        Taxes


 

A.            Design/Builder shall pay all sales, consumer, use, and other
similar taxes required to be paid by Design/Builder in accordance with the Laws
or Regulations of the place of the Project which are applicable during the
performance of the Work.

 

6.11        Use of Site and Other Areas


 

A.            Limitation on Use of Site and Other Areas.

 

1.             Design/Builder shall confine construction equipment, the storage
of materials and equipment, and the operations of construction workers to the
Site and other areas permitted by Laws or Regulations, and shall not
unreasonably encumber the Site and other areas with construction equipment or
other materials or equipment. Design/Builder shall assume full responsibility
for any damage to any such land or area, or to the owner or occupant thereof or
of any adjacent land or areas, resulting from the performance of the Work.

 

2.             Should any claim be made by any such owner or occupant because of
the performance of Work, Design/Builder shall promptly settle with such other
party by negotiation or otherwise resolve the claim by arbitration or other
dispute resolution proceeding or at law.

 

3.             To the fullest extent permitted by Laws or Regulations,
Design/Builder shall indemnify and hold harmless Owner, Owner’s Consultants and
anyone directly or indirectly employed by any of them from and against all
claims, costs, losses and damages (including, but not limited to, fees of
engineers, architects, attorneys and other professionals and court and
arbitration or other dispute resolution costs) arising out of or resulting from
any claim brought by any such owner or occupant against Owner, or any other
party indemnified hereunder to the extent caused by or based upon
Design/Builder’s performance of the Construction.

 

20

--------------------------------------------------------------------------------


 

B.            Removal of Debris. During the performance of the Construction,
Design/Builder shall keep the premises free from accumulations of waste
materials, rubbish, and other debris resulting from the Construction. Removal
and disposal of such waste materials, rubbish, and other debris shall conform to
applicable Laws or Regulations.

 

C.            Cleaning. Prior to Substantial Completion, Design/Builder shall
clean the Site and make it ready for utilization by Owner. At completion of
Construction, Design/Builder shall remove all tools, appliances, construction
equipment, temporary construction and machinery, and surplus materials and shall
restore to original condition all property not designated for alteration by the
Contract Documents.

 

D.            Loading Structures. Design/Builder shall not load nor permit any
part of any structure to be loaded in any manner that will endanger the
structure, nor shall Design/Builder subject any part of the Construction or
adjacent property to stresses or pressures that will endanger it.

 

6.12        Record Documents


 

A.            Design/Builder shall maintain in a safe place at the Site one
record copy of all Drawings, Specifications, Addenda, Change Orders, Field
Orders and Work Change Directives in good order and annotated to show all
changes made during performance of the Work. These record documents together
with all approved Submittals will be available to Owner for reference. Upon
completion of the Work, these record documents and Submittals, including a
reproducible set of record drawings, will be delivered to Owner.

 

6.13        Safety and Protection


 

A.            Design/Builder shall be solely responsible for initiating,
maintaining and supervising all safety precautions and programs in connection
with the Work. Design/Builder shall take all necessary precautions for the
safety of, and shall provide the necessary protection to prevent damage, injury,
or loss to:

 

1.             All persons on the Site or who may be affected by the Work;

 

2.             All Work and materials and equipment to be incorporated therein,
whether in storage on or off the Site; and

 

3.             Other property at the Site or adjacent thereto, including trees,
shrubs, lawns, walks, pavements, roadways, structures, utilities and underground
facilities not designated for removal, relocation, or replacement in the course
of construction.

 

B.            Design/Builder shall comply with applicable Laws or Regulations
relating to the safety of persons or property, or to the protection of persons
or property from damage, injury, or loss; and shall erect and maintain all
necessary safeguards for such safety and protection. Design/Builder shall notify
owners of adjacent property and of underground facilities and utility owners
when prosecution of the Work may affect them, and shall cooperate with them in
the protection, removal, relocation, and replacement of their property.

 

C.            All damage, injury, or loss to any property referred to in
paragraph 6.13.A.2 or 6.13.A.3 caused, directly or indirectly, in whole or in
part, by Design/Builder, any Subcontractor, Supplier, or any other individual or
entity directly or indirectly employed by any of them to perform any of the
Work, or anyone for whose acts any of them may be liable, shall be remedied by
Design/Builder.

 

21

--------------------------------------------------------------------------------


 

D.            Design/Builder’s duties and responsibilities for safety and for
protection of the construction shall continue until such time as all the Work is
completed and Owner has issued a notice to Design/Builder in accordance with
paragraph 13.08.B that the Work is acceptable (except as otherwise expressly
provided in connection with Substantial Completion).

 

6.14        Safety Representative


 

A.            Design/Builder shall designate a qualified and experienced safety
representative at the Site whose duties and responsibilities shall be the
prevention of accidents and the maintaining and supervising of safety
precautions and programs.

 

6.15        Hazard Communication Programs


 

A.            Design/Builder shall be responsible for coordinating any exchange
of material safety data sheets or other hazard communication information
required to be made available to or exchanged between or among employers at the
Site in accordance with Laws or Regulations.

 

6.16        Emergencies


 

A.            In emergencies affecting the safety or protection of persons or
the Work or property at the Site or adjacent thereto, Design/Builder is
obligated to act to prevent threatened damage, injury or loss. Design/Builder
shall give Owner prompt written notice if Design/Builder believes that any
significant changes in the Work or variations from the Contract Documents have
been caused thereby or are required as a result thereof. If a change in the
Contract Documents is required because of the action taken by Design/Builder in
response to such an emergency, a Work Change Directive or Change Order will be
issued.

 

6.17        Submittals


 

A.            Owner will review and approve Submittals in accordance with the
schedule of required Submittals accepted by Owner as required by paragraph
2.06.A. Owner’s review and approval will be only to determine if the items
covered by the Submittals will, after installation or incorporation in the
construction, conform to the information given in the Contract Documents and be
compatible with the design concept of the completed Project as a functioning
whole as indicated by the Contract Documents. Owner’s review and approval will
not extend to means, methods, techniques, sequences, or procedures of
construction (except where a particular means, method, technique, sequence, or
procedure of construction is specifically and expressly called for by the
Contract Documents) or to safety precautions or programs incident thereto. The
review and approval of a separate item as such will not indicate approval of the
assembly in which the item functions.

 

B.            Owner’s review and approval of Submittals shall not relieve
Design/Builder from responsibility for any variation from the requirements of
the Contract Documents unless Design/Builder has in a separate written
communication at the time of submission called Owner’s attention to each such
variation and Owner has given written approval.

 

C.            Construction prior to Owner’s review and approval of any required
Submittal will be at the sole risk of Design/Builder.

 

22

--------------------------------------------------------------------------------


 


6.18        CONTINUING THE WORK

 

A.            Design/Builder shall continue the Work and adhere to the progress
schedule during all disputes or disagreements with Owner.  No Work shall be
delayed or postponed pending resolution of any disputes or disagreements, except
as Design/Builder and Owner may otherwise agree in writing.

 


6.19        POST-CONSTRUCTION PHASE

 

A.            Design/Builder shall:

 

1.             Provide assistance in connection with the start-up, testing,
refining and adjusting of any equipment or system.

 

2.             Assist Owner in training staff to operate and maintain the Work.

 

3.             Assist Owner in developing systems and procedures for control of
the operation and maintenance of and record keeping for the Work.

 


6.20        DESIGN/BUILDER’S GENERAL WARRANTY AND GUARANTEE

 

A.            Design/Builder warrants and guarantees to Owner that all
Construction will be in accordance with the Contract Documents and will not be
defective.  Design/Builder’s warranty and guarantee hereunder excludes defects
or damage caused by:

 

1.             Abuse, modification or improper maintenance or operation by
persons other than Design/Builder, Subcontractors, or Suppliers or any other
individual for whom Design/Builder is responsible; or

 

2.             Normal wear and tear under normal usage.

 

B.            Design/Builder’s obligation to perform and complete the Work in
accordance with the Contract Documents shall be absolute.  None of the following
will constitute an acceptance of Work that is not in accordance with the
Contract Documents or a release of Design/Builder’s obligation to perform the
Work in accordance with the Contract Documents:

 

1.             Observations by Owner;

 

2.             The making of any progress or final payment;

 

3.             The issuance of a certificate of Substantial Completion;

 

4.             Use or occupancy of the Work or any part thereof by Owner;

 

5.             Any acceptance by Owner or any failure to do so;

 

6.             Any review and approval of a Submittal;

 

7.             Any inspection, test or approval by others; or

 

8.             Any correction of defective Construction by Owner.

 

23

--------------------------------------------------------------------------------


 


6.21        INDEMNIFICATION

 

A.            To the fullest extent permitted by Laws or Regulations,
Design/Builder shall indemnify and hold harmless Owner, Owner’s Consultants, and
the officers, directors, partners, employees, agents, other consultants and
subcontractors of each from and against all claims, costs, losses, and damages
(including but not limited to all fees and charges of engineers, architects,
attorneys and other professionals and all court or arbitration or other dispute
resolution costs) arising out of or resulting from the performance of
Construction, provided that any such claim, cost, loss, or damage is
attributable to bodily injury, sickness, disease, or death, or to injury to or
destruction of tangible property (other than the Work itself), including the
loss of use resulting there from) but only to the extent caused by any negligent
act or omission of Design/Builder, any Subcontractor, any Supplier, or any
individual or entity directly or indirectly employed by any of them to perform
or furnish any of the Work.

 

B.            In any and all claims against Owner, Owner’s Consultant or any of
their respective consultants, agents, officers, directors, partners or employees
by any employee (or the survivor or personal representative of such employee) of
Design/Builder, any Subcontractor, any Supplier, any individual or entity
directly or indirectly employed by any of them to perform any of the Work or
anyone for whose acts any of them may be liable, the indemnification obligation
under paragraph 6.21.A shall not be limited in any way by any limitation on the
amount or type of damages, compensation or benefits payable by or for
Design/Builder or any such Subcontractor, Supplier, or other individual or
entity under workers’ compensation acts, disability benefit acts or other
employee benefit acts.

 

C.            The indemnification obligations of Design/Builder under paragraph
6.21.A shall not extend to the liability of Owner’s Consultant, and their
officers, directors, partners, employees, agents, other consultants, and
subcontractors arising out of the preparation or approval of maps, drawings,
opinions, reports, surveys, designs, or specifications.

 

 


ARTICLE 7 – OTHER CONSTRUCTION

 


7.01        RELATED WORK AT SITE

 

A.            Owner may perform other Work related to the Project at the Site by
Owner’s employees, or let other direct contracts therefore or have other work
performed by utility owners.  If such other work is not noted in the Contract
Documents, then:

 

1.             Written notice thereof will be given to Design/Builder prior to
starting any such other work; and

 

2.             Design/Builder may make a Claim therefore as provided in Article
9 if Design/Builder believes that such performance will involve additional
expense to Design/Builder or requires additional time and the parties are unable
to agree as to the amount or extent thereof.

 

B.            Design/Builder shall afford each other contractor who is a party
to such a direct contract and each utility owner (and Owner, if Owner is
performing the additional work with Owner’s employees) proper and safe access to
the Site and a reasonable opportunity for the introduction and storage of
materials and equipment and the execution of such other work and shall properly
connect and coordinate the Work with theirs.  Unless otherwise provided in the
Contract Documents, Design/Builder shall do all cutting, fitting, and patching
of the Work that may be required to make its several parts come together
properly and integrate with such other work.  Design/Builder shall not endanger
any work

 

24

--------------------------------------------------------------------------------


 

of others by cutting, excavating, or otherwise altering their work and will only
cut or alter their work with the written consent of Owner and the others whose
work will be affected.  The duties and responsibilities of Design/Builder under
this paragraph are for the benefit of such utility owners and other contractors
to the extent that there are comparable provisions for the benefit of
Design/Builder in said direct contracts between Owner and such utility owners
and other contractors.

 

C.            If the proper execution or results of any part of Design/Builder’s
Work depends upon work performed or services provided by others under this
Article 7, Design/Builder shall inspect such other work and appropriate
instruments of service and promptly report to Owner in writing any delays,
defects or deficiencies in such other work or services that render it
unavailable or unsuitable for the proper execution and results of
Design/Builder’s Work.  Design/Builder’s failure so to report will constitute an
acceptance of such other work as fit and proper for integration with
Design/Builder’s Work except for latent or non-apparent defects and deficiencies
in such other work.

 


7.02        COORDINATION

 

A.            If Owner intends to contract with others for the performance of
other work on the Project at the Site, the following will be set forth in
Supplementary Conditions:

 

1.             The individual or entity that has authority and responsibility
for coordination of the activities among the various prime contractors will be
identified;

 

2.             The specific matters to be covered by such authority and
responsibility will be itemized; and

 

3.             The extent of such authority and responsibilities will be
provided.

 

B.            Unless otherwise provided in the Supplementary Conditions, Owner
shall have sole authority and responsibility in respect of such coordination.

 

 


ARTICLE 8 – OWNER’S RESPONSIBILITIES

 


8.01        GENERAL

 

A.            Owner shall do the following in a timely manner so as not to delay
the services of Design/Builder:

 

1.             Designate in writing a person to act as Owner’s Representative
with respect to the services to be rendered under this Agreement.  Such person
shall have complete authority to transmit instructions, receive information,
interpret and define Owner’s policies, make decisions with respect to
performance of the Work, and shall provide such other services as may be agreed
upon;

 

2.             Provide such legal services as Owner may require with regard to
legal issues pertaining to the Project including any that may be raised by
Design/Builder;

 

3.             If requested in writing by Design/Builder, furnish reasonable
evidence satisfactory to Design/Builder that sufficient funds are available and
committed for the entire cost of the Project.  Unless such reasonable evidence
is furnished, Design/Builder is not required to commence or continue any Work,
or may, if such evidence is not presented within a reasonable time, stop Work
upon 15 days notice to the Owner;

 

25

--------------------------------------------------------------------------------


 

4.             Make payments to Design/Builder promptly when they are due as
provided in paragraph 13.03 and 13.08;

 

5.             Furnish the Site as set forth in paragraph 4.01.A;

 

6.             Furnish to Design/Builder, as required for performance of
Design/Builder’s Services the following, all of which Design/Builder may use and
rely upon in performing services under this Agreement:

 

a.             Environmental assessment and impact statements;

 

b.             Property, boundary, easement, right-of-way, topographic, and
utility surveys;

 

c.             Property descriptions;

 

d.             Zoning, deed, and other land use restrictions;

 

e.             Engineering surveys to establish reference points for design and
construction which in Owner’s judgment are necessary to enable Design/Builder to
proceed with the Work;

 

f.              Assistance to Design/Builder in filing documents required to
obtain necessary permits, licenses, and approvals of governmental authorities
having jurisdiction over the Project;

 

g.             Permits, licenses, and approvals of government authorities Owner
is specifically required to obtain by the Contract Documents; and

 

h.             All subsurface data at or contiguous to the Site which Owner may
have obtained.

 

7.             Review Submittals subject to Owner review pursuant to paragraph
6.17.A; and

 

8.             Provide information known to or in the possession of Owner
relating to the presence of materials and substances at the Site which could
create a Hazardous Environmental Condition.

 


8.02        INSURANCE

 

A.            Owner’s responsibilities in respect of purchasing and maintaining
liability and property insurance are set forth in Article 5.

 


8.03        LIMITATIONS ON OWNER’S RESPONSIBILITIES

 

A.            The Owner shall not supervise, direct, or have control or
authority over, nor be responsible for, Design/Builder’s means, methods,
techniques, sequences, or procedures of construction or the safety precautions
and programs incident thereto, or for any failure of Design/Builder to comply
with Laws or Regulations applicable to the furnishing or performance of the
Work.  Owner will not be responsible for Design/Builder’s failure to perform the
Work in accordance with the Contract Documents.

 

26

--------------------------------------------------------------------------------


 


8.04        UNDISCLOSED HAZARDOUS ENVIRONMENTAL CONDITION

 

A.            Owner’s responsibility in respect of undisclosed Asbestos, PCBs,
Petroleum, Hazardous Waste, or Radioactive Materials uncovered or revealed at
the Site is set forth in paragraph 4.04.

 


8.05        RESIDENT PROJECT REPRESENTATION

 

A.            Owner may furnish a Resident Project Representative to observe the
performance of Construction.  The duties, responsibilities and limitations of
authority of any such Resident Project Representative and assistants will be as
provided in the Supplementary Conditions.

 


8.06        OWNER’S CONSULTANT

 

A.            Owner’s Consultant, if any, has no duties, responsibilities, or
authorities with respect to Design/Builder, unless so provided in the
Supplementary Conditions.

 

 


ARTICLE 9 – CHANGES IN THE WORK; CLAIMS

 


9.01        AUTHORIZED CHANGES IN THE WORK

 

A.            Without invalidating the Agreement and without notice to any
surety, Owner may, at any time or from time to time, order additions, deletions,
or revisions in the Work within the general scope of the Contract by a Change
Order or a Work Change Directive.  Upon receipt of any such document,
Design/Builder shall promptly proceed with the Work involved which will be
performed under the applicable conditions of the Contract Documents (except as
otherwise specifically provided).

 


9.02        UNAUTHORIZED CHANGES IN THE WORK

 

A.            Design/Builder shall not be entitled to an increase in the
Contract Price or an extension of the Contract Times with respect to any Work
performed that is not required by the Contract Documents as amended, modified
and supplemented as provided in paragraph 3.04, except in the case of an
emergency as provided in paragraph 6.16 or in the case of uncovering
Construction as provided in paragraph 12.04.

 


9.03        CLAIMS

 

A.            Notice.  If Owner and Design/Builder are unable to agree on
entitlement to, or on the amount or extent, if any, of an adjustment in the
Contract Price or an adjustment of the Contract Times that should be allowed as
a result of any order of Owner pursuant to paragraph 9.01.A or other occurrence
for which the Contract Documents provide that such adjustment(s) may be made, a
Claim may be made therefore.  Written notice of intent to make such a Claim
shall be submitted to the other party promptly and in no event more than 15 days
after the start of the occurrence or event giving rise to the Claim.

 

B.            Documentation.  Substantiating documentation shall be submitted by
the claiming party within 30 days after delivery of the notice required by
paragraph 9.03.A.

 

C.            Decision.  The other party shall render a decision on the Claim no
more than 30 days after the receipt of the substantiating documentation required
by paragraph 9.03.B.  This decision will be final and binding unless the
claiming party gives notice of intention to exercise its rights under Article 15
within 30 days of receipt of the decision and exercises such rights within 30
days of giving the notice of intent.

 

27

--------------------------------------------------------------------------------


 

D.            Time Limit Extension.  The time limits of paragraphs 9.03.B and
9.03.C may be extended by mutual agreement.

 


9.04        EXECUTION OF CHANGE ORDERS

 

A.            Owner and Design/Builder shall execute appropriate Change Orders
covering:

 

1.             Changes in the Work which are (i) ordered by Owner pursuant to
paragraph 9.01, (ii) required because of acceptance of defective Construction
under paragraph 12.08 or Owner’s correction of defective Work under paragraph
12.09 or (iii) agreed to by the parties; and

 

2.             Changes in the Contract Price or Contract Times which are agreed
to by the parties, including any undisputed sum or amount of time for Work
actually performed in accordance with a Work Change Directive.

 


9.05        NOTICE TO SURETIES

 

A.            If notice of any change affecting the general scope of the Work or
the provisions of the Contract Documents (including, but not limited to,
Contract Price or Contract Times) is required by the provisions of any Bond to
be given to a surety, the giving of any such notice will be Design/Builder’s
responsibility.  The amount of each applicable Bond will be adjusted to reflect
the effect of any such change.

 

 


ARTICLE 10 – COST OF THE WORK; CASH ALLOWANCES; UNIT PRICE WORK


 


10.01      COST OF THE WORK

 

A.            Costs Included.  The term Cost of the Work means the sum of all
costs necessarily incurred and paid by Design/Builder in the proper performance
of the Work.  When the value of Work covered by a Change Order or when a Claim
for an adjustment in Contract Price is determined on the basis of Cost of the
Work, the costs to be reimbursed to Design/Builder will be only those additional
or incremental costs required because of the change of the Work or because of
the event giving rise to the Claim.  Except as otherwise may be agreed to in
writing by Owner, such costs shall be in amounts no higher than those prevailing
in the locality of the Project, shall include only the following items, and
shall not include any of the costs itemized in paragraph 10.01.B:

 

1.             Payroll costs for employees in the direct employ of
Design/Builder in the performance of the Work under schedules of job
classifications agreed upon by Owner and Design/Builder.

 

a.             Such employees shall include without limitation superintendents,
foremen, and other personnel employed full-time at the Site.  Payroll costs for
employees not employed full time on the Work shall be apportioned on the basis
of their time spent on the Work.  Payroll costs shall include, but not be
limited to, salaries and wages plus the cost of fringe benefits which shall
include social security contributions, unemployment, excise and payroll taxes,
workers’ compensation, health and retirement benefits, bonuses, sick leave,
vacation and holiday pay applicable thereto.  The expenses of performing Work
after regular working hours, on Saturday, Sunday or legal holidays, shall be
included in the above to the extent authorized by Owner.

 

28

--------------------------------------------------------------------------------


 

b.             Such employees shall also include engineers, engineering
technicians, architects, and others providing Design Professional Services.  For
purposes of this paragraph 10.01.A.1, Design/Builder shall be entitled to
payment for such employees an amount equal to salary costs times a factor, both
as designated in the Agreement, for all services performed or furnished by such
employees engaged on the Project.

 

2.             Cost of all materials and equipment furnished and incorporated in
the Work, including costs of transportation and storage thereof, and Suppliers’
field services required in connection therewith.  All cash discounts shall
accrue to Design/Builder unless Owner deposits funds with Design/Builder with
which to make payments, in which case the cash discounts shall accrue to Owner. 
All trade discounts, rebates and refunds and returns from sale of surplus
materials and equipment shall accrue to Owner, and Design/Builder shall make
provisions so that they may be obtained.

 

3.             Payments made by Design/Builder to Subcontractors (excluding
payments for Design Professional Services pursuant to paragraph 10.01.A.4) for
Work performed or furnished by Subcontractors.  If any subcontract provides that
the Subcontractor is to be paid on the basis of Cost of the Work plus a fee, the
Subcontractor’s Cost of the Work and fee shall be determined in the same manner
as Design/Builder’s Cost of the Work and fee.

 

4.             Payments made by Design/Builder for Design Professional Services
provided or furnished under a Design Subagreement.

 

5.             Costs of special consultants (including but not limited to
testing laboratories, surveyors, attorneys, and accountants) employed for
services specifically related to the Work.

 

6.             Supplemental costs including the following items:

 

a.             The proportion of necessary transportation, travel and
subsistence expenses of Design/Builder’s employees incurred in discharge of
duties connected with the Work.

 

b.             Cost, including transportation and maintenance, of all materials,
supplies, equipment, machinery, appliances, office and temporary facilities at
the Site and hand tools not owned by the workers, which are consumed in the
performance of the Work, and cost, less market value, of such items used but not
consumed which remain the property of Design/Builder.

 

c.             Rentals of all construction or engineering equipment and
machinery and the parts thereof whether rented from Design/Builder or others in
accordance with rental agreements approved by Owner, and the costs of
transportation, loading, unloading, installation, dismantling and removal
thereof.  All such costs shall be in accordance with the terms of said rental
agreements.  The rental of any such equipment, machinery or parts shall cease
when the use thereof is no longer necessary for the Work.

 

d.             Sales, consumer, use, and other similar taxes related to the
Work, and for which Design/Builder is liable, imposed by Laws or Regulations.

 

29

--------------------------------------------------------------------------------


 

e.             Deposits lost for causes other than negligence of Design/Builder,
any Subcontractor or anyone directly or indirectly employed by any of them or
for whose acts any of them may be liable, and royalty payments and fees for
permits and licenses.

 

f.              Losses, damages, and related expenses caused by damage to the
Work not compensated by insurance or otherwise, sustained by Design/Builder in
connection with the furnishing and performance of the Work provided they have
resulted from causes other than the negligence of Design/Builder, any
Subcontractor, or anyone directly or indirectly employed by any of them or for
whose acts any of them may be liable.  Such losses shall include settlements
made with the written consent and approval of Owner.  No such losses, damages,
and expenses shall be included in the Cost of the Work for the purpose of
determining Design/Builder’s fee.

 

g.             The cost of utilities, fuel, and sanitary facilities at the Site.

 

h.             Minor expenses such as telegrams, long distance telephone calls,
telephone service at the Site, expressage, and similar petty cash items in
connection with the Work.

 

i.              Cost of premiums for all Bonds and insurance Design/Builder is
required by the Contract Documents to purchase and maintain.

 

B.            Costs Excluded.  The term Cost of the Work shall not include any
of the following items:

 

1.             Payroll costs and other compensation of Design/Builder’s
officers, executives, principals (of partnerships and sole proprietorships),
general managers, engineers, architects, estimators, attorneys, auditors,
accountants, purchasing and contracting agents, expediters, timekeepers, clerks
and other personnel employed by Design/Builder whether at the Site or in
Design/Builder’s principal or a branch office for general administration of the
Work and not specifically included in the agreed upon schedule of job
classifications referred to in paragraph 10.01.A.1, all of which are to be
considered administrative costs covered by the Design/Builder’s fee.

 

2.             Expenses of Design/Builder’s principal and branch offices other
than Design/Builder’s office at the Site.

 

3.             Any part of Design/Builder’s capital expenses, including interest
on Design/Builder’s capital employed for the Work and charges against
Design/Builder for delinquent payments.

 

4.             Costs due to the negligence of Design/Builder, any Subcontractor,
or anyone directly or indirectly employed by any of them or for whose acts any
of them may be liable, including but not limited to the correction of defective
Work, disposal of materials or equipment wrongly supplied, and making good any
damage to property.

 

5.             Other overhead or general expense costs of any kind and the costs
of any item not specifically and expressly included in paragraph 10.01.A.

 

C.            Design/Builder’s Fee.  When all the Work is performed on the basis
of cost-plus, Design/Builder’s fee shall be as set forth in the Agreement.  When
the value of the Work

 

30

--------------------------------------------------------------------------------


 

covered by a Change Order is determined on the basis of Cost of the Work,
Design/Builder’s fee shall be determined as set forth in paragraph 11.01.C.

 

D.            Documentation.  Whenever the cost of any Work is to be determined
pursuant to paragraph 10.01.A and 10.01.B, Design/Builder will establish and
maintain records thereof in accordance with generally accepted accounting
practices and submit in a form acceptable to Owner an itemized cost breakdown
together with supporting data.


 


10.02      CASH ALLOWANCES

 

A.            The Contract Price includes all allowances so named in the
Contract Documents.  Design/Builder shall cause the Work so covered to be
performed for such sums as may be acceptable to Owner.  Design/Builder agrees
that:

 

1.             The allowances include the cost to Design/Builder (less any
applicable trade discounts) of materials and equipment required by the
allowances to be delivered at the Site, and all applicable taxes; and

 

2.             Except as set forth in the Contract Documents, Design/Builder’s
costs for unloading and handling on the Site, labor, installation costs,
overhead, profit, and other expenses contemplated for the allowances have been
included in the Contract Price and not in the allowances, and no demand for
additional payment on account of any of the foregoing will be valid.

 

B.            Prior to final payment, an appropriate Change Order will be issued
to reflect actual amounts due Design/Builder on account of Work covered by
allowances, and the Contract Price shall be correspondingly adjusted.

 


10.03      UNIT PRICES

 

A.            Where the Contract Documents provide that all or part of the Work
is to be Unit Price Work, initially the Contract Price will be deemed to include
for all of Unit Price Work an amount equal to the sum of the established unit
prices for each separately identified item of Unit Price Work times the
estimated quantity of each item as indicated in the Agreement.  The estimated
quantities of items of Unit Price Work are not guaranteed and are solely for the
purpose of comparison of Bids and determining an initial Contract Price. 
Determinations of the actual quantities and classifications of Unit Price Work
performed by Design/Builder will be made by Owner.

 

B.            Each unit price will be deemed to include an amount considered by
Design/Builder to be adequate to cover Design/Builder’s overhead and profit for
each separately identified item.

 

C.            Design/Builder or Owner may make a Claim for an adjustment in the
Contract Price in accordance with Article 9 if:

 

1.             the quantity of any item of Unit Price Work performed by
Design/Builder differs materially and significantly from the estimated quantity
of such item indicated in the Contract Documents;

 

2.             there is no corresponding adjustment with respect to any other
item of Work; and

 

3.             Design/Builder believes that it is entitled to an increase in
Contract Price as a result of having incurred additional expense or Owner
believes it is entitled to a

 

31

--------------------------------------------------------------------------------


 

decrease in Contract Price and the parties are unable to agree as to the amount
of any such increase or decrease.

 


ARTICLE 11 – CHANGE OF CONTRACT PRICE; CHANGE OF CONTRACT TIMES    

 


11.01      CHANGE OF CONTRACT PRICE

 

A.            The Contract Price may only be changed by a Change Order.  Any
Claim for an adjustment in the Contract Price shall be based on written notice
delivered by the party making the Claim to the other party promptly in
accordance with paragraph 9.03.A.

 

B.            The value of any Work covered by a Change Order or of any Claim
for an adjustment in the Contract Price will be determined as follows:

 

1.             Where the Work involved is covered by unit prices contained in
the Contract Documents, by application of such unit prices to the quantities of
the items involved (subject to the provisions of paragraph 10.03); or

 

2.             Where the Work involved is not covered by unit prices contained
in the Contract Documents, by a mutually agreed lump sum (which may include an
allowance for overhead and profit not necessarily in accordance with paragraph
11.01.C.2); or

 

3.             Where the Work involved is not covered by unit prices contained
in the Contract Documents and agreement to a lump sum is not reached under
paragraph 11.01.B.2, on the basis of the Cost of the Work (determined as
provided in paragraph 10.01) plus a Design/Builder’s Fee for overhead and profit
(determined as provided in paragraph 11.01.C).

 

C.            Design/Builder’s Fee:  The Design/Builder’s fee for overhead and
profit on Change Orders shall be determined as follows:

 

1.             A mutually acceptable fixed fee; or

 

2.             If a fixed fee is not agreed upon, then a fee based on the
following percentages of the various portions of the Cost of the Work:

 

a.             For costs incurred under paragraphs 10.01.A.1.a and 10.01.A.2,
the Design/Builder’s fee shall be 15 percent;

 

b.             For costs incurred under paragraph 10.01.A.3 10.01.A.4, 10.01.A.5
and 10.01.A.6, the Design/Builder’s fee shall be five percent;

 

c.             Where one or more tiers of subcontracts are on the basis of Cost
of the Work plus a fee and no fixed fee is agreed upon, the intent of paragraphs
11.01.C.1 and 11.01.C.2.a is that the Subcontractor who actually performs or
furnishes Work, at whatever tier, will be paid a fee of 15 percent of the costs
incurred by such Subcontractor under paragraphs 10.01.A.1 and 10.01.A.2 and that
any higher tier Subcontractor and Design/Builder will each be paid a fee of five
percent of the amount paid to the next lower tier Subcontractor;

 

32

--------------------------------------------------------------------------------


 

d.             The amount of credit to be allowed by Design/Builder to Owner for
any change which results in a net decrease in cost will be the amount of the
actual net decrease in cost plus a deduction in Design/Builder’s fee by an
amount equal to five percent of such net decrease; and

 

e.             When both additions and credits are involved in any one change,
the adjustment in Design/Builder’s fee shall be computed on the basis of the net
change in accordance with paragraphs 11.01.C.2.a through 11.01.C.2.d, inclusive.

 


11.02      CHANGE OF CONTRACT TIMES

 

A.            The Contract Times (or Milestones) may only be changed by a Change
Order.  Any Claim for an adjustment of the Contract Times (or Milestones) shall
be based on written notice pursuant to paragraph 9.03.A.

 

B.            Delays Beyond Design/Builder’s Control.  Where Design/Builder is
prevented from completing any part of the Work within the Contract Times (or
Milestones) due to delay beyond the control of Design/Builder, the Contract
Times (or Milestones) will be extended in an amount equal to the time lost due
to such delay if a Claim is made therefore as provided in paragraph 11.02.A. 
Delays beyond the control of Design/Builder shall include, but not be limited
to, acts or neglect by Owner, governmental agencies, acts or neglect of utility
owners or other contractors performing other construction work as contemplated
by Article 7, fires, floods, epidemics, abnormal weather conditions, or acts of
God.

 

C.            If Owner or other contractor or utility owners performing other
work for Owner as contemplated by Article 7, or anyone for whom Owner is
responsible, delays, disrupts, or interferes with the performance or progress of
the Work, then Design/Builder shall be entitled to an equitable adjustment in
the Contract Price or the Contract Times, or both.  Design/Builder’s entitlement
to an adjustment of the Contract Times is conditioned on such adjustment being
essential to Design/Builder’s ability to complete the Work within the Contract
Times.

 

D.            If Design/Builder is delayed in the performance or progress of the
Work by fire, flood, epidemic, abnormal weather conditions, acts of God, acts or
failures to act of utility owners not under the control of Owner, or other
causes not the fault of and beyond control of Owner and Design/Builder, then
Design/Builder shall be entitled to an equitable adjustment in Contract Times,
if such adjustment is essential to Design/Builder’s ability to complete the Work
within the Contract Times.  Such an adjustment shall be Design/Builder’s sole
and exclusive remedy for the delays described in this Paragraph 11.02.C.

 

E.             Owner and Owner’s Consultant shall not be liable to
Design/Builder for any claims, costs, losses, or damages (including but not
limited to all fees and charges of engineers, architects, attorneys, and other
professionals and all court or arbitration or other dispute resolution costs)
sustained by Design/Builder on or in connection with any other project or
anticipated project.

 

F.             Design/Builder shall not be entitled to an adjustment in Contract
Price or Contract Times for delays within the control of Design/Builder.  Delays
attributable to and within the control of a Subcontractor or Supplier shall be
deemed to be delays within the control of Design/Builder.

 

33

--------------------------------------------------------------------------------


 


ARTICLE 12 – TESTS AND INSPECTIONS; CORRECTION, REMOVAL OR ACCEPTANCE OF
DEFECTIVE CONSTRUCTION

 


12.01      NOTICE OF DEFECTS

 

A.            Owner shall give Design/Builder prompt written notice of all
defective Construction of which Owner has actual knowledge.  All defective
Construction may be rejected, corrected or accepted as provided in this Article
12.


 


12.02      ACCESS TO CONSTRUCTION

 

A.            Owner, Owner’s Consultants, other representatives and personnel of
Owner, independent testing laboratories and governmental agencies with
jurisdictional interests will have access to the Site and the Construction at
reasonable times for their observation, inspecting, and testing.  Design/Builder
shall provide them proper and safe conditions for such access and advise them of
Design/Builder’s Site safety procedures and programs so that they may comply
therewith as applicable.


 


12.03      TESTS AND INSPECTIONS

 

A.            If the Contract Documents or Laws or Regulations of any public
body having jurisdiction require any part of the Construction specifically to be
inspected, tested or approved, Design/Builder shall assume full responsibility
for arranging and obtaining such inspections, tests or approvals, pay all costs
in connection therewith, and furnish Owner the required certificates of
inspection or approval.  Design/ Builder shall also be responsible for arranging
and obtaining and shall pay all costs in connection with any inspections, tests,
or approvals required for Owner’s acceptance of materials or equipment to be
incorporated in the Work or of materials, mix designs, or equipment submitted
for approval prior to Design/Builder’s purchase thereof for incorporation in the
Work.

 

B.            Design/Builder shall give Owner reasonable notice of the planned
schedule for all required inspections, tests, or approvals.

 

C.            If any Construction (or the construction work of others) that is
required to be inspected, tested, or approved is covered by Design/Builder
without written concurrence of Owner, it must, if requested by Owner, be
uncovered for observation at Design/Builder’s expense unless Design/ Builder has
given Owner timely notice of Design/Builder’s intention to cover the same and
Owner has not acted with reasonable promptness in response to such notice.

 


12.04      UNCOVERING CONSTRUCTION

 

A.            If any Construction is covered contrary to the written request of
Owner, it must, if requested by Owner, be uncovered for Owner’s observation and
recovered at Design/Builder’s expense.

 

B.            If Owner considers it necessary or advisable that covered
Construction be observed by Owner or inspected or tested by others,
Design/Builder, at Owner’s request, shall uncover, expose or otherwise make
available for observation, inspection or testing as Owner may require, that
portion of the Construction in question, furnishing all necessary labor,
material and equipment.  If it is found that such Construction is defective,
Design/Builder shall pay all costs and damages caused by or resulting from such
uncovering, exposure, observation, inspection and testing and of satisfactory
replacement or reconstruction, (including but not limited to all fees and
charges of engineers, architects, attorneys and other professionals, all court
or arbitration or other dispute resolution costs, and all costs of repair or
replacement of work of others);  and Owner

 

34

--------------------------------------------------------------------------------


 

shall be entitled to an appropriate decrease in the Contract Price, and, if the
parties are unable to agree as to the amount thereof, Owner may make a Claim
therefore as provided in Article 9.  If, however, such Construction is not found
to be defective, Design/Builder shall be allowed an increase in the Contract
Price or an extension of the Contract Times (or Milestones), or both, directly
attributable to such uncovering, exposure, observation, inspection, testing,
replacement and reconstruction.  If the parties are unable to agree as to the
amount or extent thereof, Design/Builder may make a Claim therefore as provided
in Article 9.

 


12.05      OWNER MAY STOP CONSTRUCTION

 

A.            If Construction is defective, or Design/Builder fails to supply
sufficient skilled workers or suitable materials or equipment, or fails to
furnish or perform Construction in such a way that the completed Construction
will conform to the Contract Documents, Owner may order Design/Builder to stop
Construction or any portion thereof, until the cause for such order has been
eliminated; however, this right of Owner to stop Construction will not give rise
to any duty on the part of Owner to exercise this right for the benefit of
Design/Builder or any other party.

 


12.06      CORRECTION OR REMOVAL OF DEFECTIVE CONSTRUCTION

 

A.            Owner will have authority to disapprove or reject defective
Construction and will have authority to require special inspection or testing of
the Construction whether or not the Construction is fabricated, installed or
completed.  If required by Owner, Design/Builder shall promptly, as directed,
either correct all defective Construction, whether or not fabricated, installed
or completed, or, if the Construction has been rejected by Owner, remove it from
the Site and replace it with non-defective Construction.  Design/Builder shall
bear all direct, indirect, and consequential costs of such correction or removal
(including but not limited to fees and charges of engineers, architects,
attorneys and other professionals and all court, arbitration, or other dispute
resolution costs) arising out of or relating to such correction or removal.

 


12.07      CORRECTION PERIOD

 

A.            If within one year after the date of Substantial Completion of the
entire Work or such longer period of time as may be prescribed by Laws or
Regulations or by the terms of any applicable special guarantee required by the
Contract Documents or by any specific provision of the Contract Documents, any
Construction is found to be defective, Design/Builder shall promptly, without
cost to Owner and in accordance with Owner’s written instructions, (i) correct
such defective Construction, or, if it has been rejected by Owner, remove it
from the Site and replace it with Construction that is not defective, and (ii)
satisfactorily correct or remove and replace any damage to other Construction or
the work of others resulting there from.  If Design/Builder does not promptly
comply with the terms of such instructions, or in an emergency where delay would
cause serious risk of loss or damage, Owner may have the defective Construction
corrected or the rejected Construction removed and replaced, and all costs,
losses, and damages caused by or resulting from such removal and replacement
(including but not limited to all fees and charges of engineers, architects,
attorneys and other professionals, all court or arbitration or other dispute
resolution costs, and all costs of repair or replacement of work of others) will
be paid by Design/Builder.

 

B.            In special circumstances where a particular item of equipment is
placed in continuous service before Substantial Completion of all the Work, the
correction period for that item may start to run from an earlier date if so
provided in the Conceptual Documents.

 

35

--------------------------------------------------------------------------------


 

C.            Where defective Construction (and damage to other Construction
resulting there from) has been corrected, removed or replaced under this
paragraph 12.07, the correction period hereunder with respect to such
Construction will be extended for an additional period of one year after such
correction or removal and replacement has been satisfactorily completed.

 


12.08      ACCEPTANCE OF DEFECTIVE CONSTRUCTION

 

A.            If, instead of requiring correction or removal and replacement of
defective Construction, Owner prefers to accept it, Owner may do so. 
Design/Builder shall pay all costs, losses, and damages (including but not
limited to all fees and charges of engineers, architects, attorneys and other
professionals and all court or arbitration or other dispute resolution costs)
attributable to Owner’s evaluation of and determination to accept such defective
Construction.  If any such acceptance occurs prior to final payment, a Change
Order will be issued incorporating the necessary revisions in the Contract
Documents, and Owner shall be entitled to an appropriate decrease in the
Contract Price reflecting the diminished value of the Construction so accepted. 
If the parties are unable to agree as to the amount thereof, Owner may make a
Claim therefore as provided in Article 9.  If the acceptance occurs after final
payment, an appropriate amount will be paid by Design/Builder to Owner.

 


12.09      OWNER MAY CORRECT DEFECTIVE CONSTRUCTION

 

A.            If Design/Builder fails within a reasonable time after written
notice from Owner to correct defective Construction or to remove and replace
rejected Construction as required by Owner in accordance with paragraphs 12.06.A
or 12.07.A, or if Design/Builder fails to perform the Construction in accordance
with the Contract Documents, or if Design/Builder fails to comply with any other
provision of the Contract Documents, Owner may, after seven days’ written notice
to Design/Builder, correct and remedy any such deficiency.

 

B.            In exercising the rights and remedies under this paragraph 12.09
Owner shall proceed expeditiously.  In connection with such corrective and
remedial action, Owner may exclude Design/Builder from all or part of the Site,
take possession of all or part of the Construction, and suspend Design/Builder’s
services related thereto, take possession of Design/Builder’s tools, appliances,
construction equipment and machinery at the Site, and incorporate in the
Construction all materials and equipment stored at the Site or for which Owner
has paid Design/Builder but which are stored elsewhere.  Design/Builder shall
allow Owner, Owner’s Consultant, Owner’s representatives, agents, employees, and
other contractors access to the Site to enable Owner to exercise the rights and
remedies under this paragraph.

 

C.            All costs, losses, and damages (included but not limited to fees
and charges of engineers, architects, attorneys and other professionals, all
court or arbitration or other dispute resolution costs and all costs of repair
or replacement of work of others) incurred or sustained by Owner in exercising
such rights and remedies under this paragraph 12.09 will be charged against
Design/Builder and a Change Order will be issued incorporating the necessary
revisions in the Contract Documents, and Owner shall be entitled to an
appropriate decrease in the Contract Price.  If the parties are unable to agree
as to the amount thereof, Owner may make a Claim therefore as provided in
Article 9.

 

D.            Design/Builder shall not be allowed an extension of the Contract
Times (or Milestones) because of any delay in the performance of the Work
attributable to the exercise by Owner of Owner’s rights and remedies under this
paragraph 12.09.

 

36

--------------------------------------------------------------------------------


 


ARTICLE 13 – PAYMENTS TO DESIGN/BUILDER AND COMPLETION

 


13.01      SCHEDULE OF VALUES

 

A.            The Schedule of Values established as provided in paragraph 2.06.A
will serve as the basis for progress payments.  Progress payments on account of
Unit Price Work will be based on the number of units completed.


 


13.02      APPLICATION FOR PROGRESS PAYMENT

 

A.            On or about the date established in the Agreement for submission
of each application for progress payment (but not more often than once a month),
Design/Builder shall submit to Owner for review an Application for Payment
filled out and signed by Design/Builder covering the Work completed as of the
date indicated on the Application and accompanied by supporting documentation as
required by the Contract Documents.  If payment is requested on the basis of
materials and equipment not incorporated in the Work but delivered and suitably
stored at the Site or at another location agreed to in writing, the Application
for Payment shall also be accompanied by a bill of sale, invoice or other
documentation warranting that Owner has received the materials and equipment
free and clear of all Liens and evidence that the materials and equipment are
covered by appropriate property insurance and other arrangements to protect
Owner’s interest therein, all of which will be satisfactory to Owner.

 

B.            Beginning with the second Application for Payment, each
Application shall include an affidavit of Design/Builder stating that all
previous progress payments received on account of the Work have been applied on
account to discharge Design/Builder’s legitimate obligations associated with
prior Applications for Payment.

 

C.            The amount of retainage with respect to progress payments will be
as stipulated in the Agreement.

 


13.03      PROGRESS PAYMENTS

 

A.            Procedure.  Unless otherwise agreed by the Owner and
Design/Builder, Progress payments shall be made by the Owner to the
Design/Builder according to the following procedure:

 

1.             Owner will, within ten days of receipt of each Application for
Payment, either indicate in writing its acceptance of the Application and state
that the Application is being processed for payment, or return the Application
to Design/Builder indicating in writing its reasons for refusing to accept the
Application.  Not more than ten days after accepting such Application the amount
will become due and when due will be paid by Owner to Design/Builder.

 

2.             If Owner should fail to pay Design/Builder at the time the
payment of any amount becomes due, then Design/Builder may, at any time
thereafter, upon serving written notice that he will stop the Work within seven
days after receipt of the notice by Owner, and after such seven day period, stop
the Work until payment of the amount owing has been received.  Written notice
shall be deemed to have been duly served if sent by certified mail to the last
known business address of Owner.

 

3.             Payments due but unpaid shall bear interest at the rate specified
in the Agreement.

 

37

--------------------------------------------------------------------------------


 

4.             No Progress Payment nor any partial or entire use or occupancy of
the Project by Owner shall constitute an acceptance of any Work not in
accordance with the Contract Documents.

 

B.            Reduction in or Refusal to Make Payment.  Owner may refuse to make
the whole or any part of any such payment, or because of subsequently discovered
evidence or the results of subsequent inspections or tests, nullify any previous
payment, to the extent that is reasonably necessary to protect Owner from loss
because:

 

1.             the Construction is defective, or completed Construction has been
damaged requiring correction or replacement; or

 

2.             the Contract Price has been reduced by Change Order; or

 

3.             Owner has been required to correct defective Construction or
complete Work in accordance with paragraph 12.09.A; or

 

4.             Owner has actual knowledge of the occurrence of any of the events
enumerated in paragraphs 14.02.A; or

 

5.             Claims have been made against Owner on account of
Design/Builder’s performance or furnishing of the Work; or

 

6.             Liens have been filed in connection with the Work, except where
Design/Builder has delivered a specific Bond satisfactory to Owner to secure the
satisfaction and discharge of such Liens; or

 

7.             There are other items entitling Owner to a set off against the
amount for which application is made.

 

C.            If Owner refuses to make payment of the full amount requested by
Design/Builder, Owner must give Design/Builder immediate written notice stating
the reasons for such action and promptly pay Design/Builder any amount remaining
after deduction of the amount withheld.  Owner shall promptly pay Design/Builder
the amount withheld or any adjustment thereto agreed to when Design/Builder
corrects to Owner’s satisfaction the reason for such action.

 


13.04      DESIGN/BUILDER’S WARRANTY OF TITLE

 

A.            Design/Builder warrants and guarantees that title to all
Construction, materials, and equipment covered by any Application for Payment,
whether incorporated in the Project or not, will pass to Owner no later than the
time of payment free and clear of all Liens.

 


13.05      SUBSTANTIAL COMPLETION

 

A.            When Design/Builder considers the Work ready for its intended use,
including satisfying each of the process warranties set forth in Article 9 of
the Agreement, Design/Builder shall notify Owner in writing that the Work is
substantially complete (except for items specifically listed by Design/Builder
as incomplete) and request that Owner issue a certificate of Substantial
Completion.  Promptly thereafter, Owner and Design/Builder shall make an
inspection of the Work to determine the status of completion.  If Owner does not
consider the Work substantially complete, Owner will notify Design/Builder in
writing giving the reasons therefore.  If Owner considers the Work substantially
complete, Owner will prepare and deliver to Design/Builder a certificate of
Substantial Completion which shall fix the date of Substantial Completion. 
There shall be attached to the certificate a list of items to be completed or
corrected before final payment.  At the

 

38

--------------------------------------------------------------------------------


 

time of delivery of the certificate of Substantial Completion, Owner will
deliver to Design/Builder a written determination as to division of
responsibilities pending final payment between Owner and Design/Builder with
respect to security, operation, safety, protection of Construction, maintenance,
heat, utilities, insurance and warranties and guarantees.

 

B.            Owner will have the right to exclude Design/Builder from the Site
after the date of Substantial Completion, but Owner will allow Design/Builder
reasonable access to complete or correct items on the list of items to be
completed.

 


13.06      PARTIAL UTILIZATION

 

A.            Prior to Substantial Completion of all the Work, Owner may use or
occupy any substantially completed part of the Construction which (i) has
specifically been identified in the Contract Documents, or (ii) Owner and
Design/Builder agree constitute a separately functioning and usable part of the
Construction that can be used by Owner for its intended purpose without
significant interference with Design/ Builder’s performance of the remainder of
the Construction, subject to the following:

 

1.             Owner at any time may request Design/Builder in writing to permit
Owner to use or occupy any such part of the Construction which Owner believes to
be ready for its intended use and substantially complete.  If Design/Builder
agrees that such part of the Work is substantially complete, Design/Builder will
certify to Owner that such part of the Construction is substantially complete
and request Owner to issue a certificate of Substantial Completion for that part
of the Construction.  Design/Builder at any time may notify Owner in writing
that Design/Builder considers any such part of the Work ready for its intended
use and substantially complete and request Owner to issue a certificate of
Substantial Completion for that part of the Work.  Within a reasonable time
after either such request, Owner and Design/Builder shall make an inspection of
that part of the Work to determine its status of completion.  If Owner does not
consider that part of the Work to be substantially complete, Owner will notify
Design/Builder in writing giving the reasons therefore.  If Owner considers that
part of the Work to be substantially complete, the provisions of paragraph 13.05
will apply with respect to certification of Substantial Completion of that part
of the Work and the division of responsibility in respect thereof and access
thereto.

 

2.             No use or occupancy of part of the Construction will be
accomplished prior to compliance with the requirements of paragraph 5.10
regarding property insurance.


 


13.07      FINAL INSPECTION

 

A.            Upon written notice from Design/Builder that the entire Work or an
agreed portion thereof is complete, Owner will make a final inspection with
Design/Builder and will notify Design/Builder in writing of all particulars in
which this inspection reveals that the Work is incomplete or defective. 
Design/Builder shall immediately take such measures as are necessary to complete
such Work or remedy such deficiencies.

 


13.08      FINAL PAYMENT

 

A.            Application for Payment.

 

1.             After Design/Builder has completed all such corrections to the
satisfaction of Owner and delivered in accordance with the Contract Documents
all maintenance and operating instructions, schedules, guarantees, Bonds,
certificates or other evidence of insurance,

 

39

--------------------------------------------------------------------------------


 

certificates of inspection, record documents (as provided in paragraph 6.12) and
other documents, Design/Builder may make application for final payment following
the procedure for progress payments.

 

2.             The final Application for Payment shall be accompanied (unless
previously delivered) by:  (i) all documentation called for in the Contract
Documents, including but not limited to the evidence of insurance required by
paragraph 5.04.B.7; (ii) consent of the surety, if any, to final payment; and
(iii) complete and legally effective releases or waivers (satisfactory to Owner)
of all Liens arising out of or filed in connection with the Work.

 

3.             In lieu of such releases or waivers of Liens specified in
paragraph 13.08.A.2 and as approved by Owner, Design/Builder may furnish
receipts or releases in full and an affidavit of Design/Builder that: (i) the
releases and receipts include all labor, services, material and equipment for
which a Lien could be filed, and (ii) all payrolls, material and equipment bills
and other indebtedness connected with the Work for which Owner or Owner’s
property might in any way be responsible have been paid or otherwise satisfied. 
If any Subcontractor or Supplier fails to furnish such a release or receipt in
full, Design/Builder may furnish a Bond or other collateral satisfactory to
Owner to indemnify Owner against any Lien.

 

B.            Final Payment and Acceptance.  If Owner is satisfied that the Work
has been completed and Design/Builder’s other obligations under the Contract
Documents have been fulfilled, Owner will, within ten days after receipt of the
final Application for Payment, give written notice to Design/Builder that the
Work is acceptable.  Otherwise, Owner will return the Application to
Design/Builder, indicating in writing the reasons for refusing to process final
payment, in which case Design/Builder shall make the necessary corrections and
resubmit the Application.

 

C.            Payment Becomes Due.  Thirty days after the presentation to Owner
of the acceptable Application and accompanying documentation, in appropriate
form and substance and with Owner’s notice of acceptability, the amount will
become due and will be paid by Owner to Design/Builder.

 


13.09      FINAL COMPLETION DELAYED

 

A.            If, through no fault of Design/Builder, final completion of the
Work is significantly delayed, Owner shall, upon receipt of Design/Builder’s
final Application for Payment, and without terminating the Agreement, make
payment of the balance due for that portion of the Work fully completed and
accepted.  If the remaining balance to be held by Owner for Work not fully
completed or corrected is less than the retainage stipulated in the Agreement,
and if Bonds have been furnished as required in paragraph 5.01.A, the written
consent of the surety to the payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by Design/Builder to Owner
with the Application for such payment.  Such payment shall be made under the
terms and conditions governing final payment, except that it shall not
constitute a waiver of Claims.

 


13.10      WAIVER OF CLAIMS

 

A.            The making and acceptance of final payment will constitute:

 

1.             A waiver of all Claims by Owner against Design/Builder, except
Claims arising from unsettled Liens, from defective Construction appearing after
final inspection pursuant to paragraph 13.07, from failure to comply with the
Contract Documents or the terms of any special guarantees specified therein, or
from Design/Builder’s continuing obligations under the Contract Documents; and

 

2.             A waiver of all Claims by Design/Builder against Owner other than
those previously made in writing and still unsettled.

 

40

--------------------------------------------------------------------------------


 


ARTICLE 14 – SUSPENSION OF WORK AND TERMINATION

 


14.01      OWNER MAY SUSPEND WORK

 

A.            At any time and without cause, Owner may suspend the Work or any
portion thereof for a period of not more than 90 days by notice in writing to
Design/Builder which will fix the date on which Work will be resumed. 
Design/Builder shall resume the Work on the date so fixed.  Design/Builder shall
be allowed an adjustment in the Contract Price or an extension of the Contract
Times, or both, directly attributable to any such suspension if Design/Builder
makes a Claim therefore as provided in Article 9.

 


14.02      OWNER MAY TERMINATE FOR CAUSE

 

A.            The occurrence of any one or more of the following events
justifies termination for cause:

 

1.             Design/Builder’s persistent failure to perform the Work in
accordance with the Contract Documents (including, but not limited to, failure
to supply sufficient skilled workers or suitable materials or equipment or
failure to adhere to the progress schedule established under paragraph 2.06.A as
adjusted from time to time pursuant to paragraph 6.05).

 

2.             Design/Builder’s disregard of Laws or Regulations of any public
body having jurisdiction.

 

3.             Design/Builder’s violation in any substantial way of provisions
of the Contract Documents.

 

B.            If one or more of the events identified in paragraph 14.02.A
occur, Owner may, after giving Design/Builder (and the surety, if any) seven
days’ written notice, terminate the services of Design/Builder, take possession
of any completed Drawings and Specifications prepared by or for Design/Builder
(subject to the indemnification provisions of paragraph 3.05.A), exclude
Design/Builder from the Site, and take possession of the Work and of all
Design/Builder’s tools, appliances, construction equipment and machinery at the
Site and use the same to the full extent they could be used by Design/Builder
(without liability to Design/Builder for trespass or conversion), incorporate in
the Work all materials and equipment stored at the Site or for which Owner has
paid Design/Builder but which are stored elsewhere, and finish the Work as Owner
may deem expedient.  In such case Design/Builder shall not be entitled to
receive any further payment until the Work is finished.  If the unpaid balance
of the Contract Price exceeds all costs, losses and damages sustained by Owner
arising out of or resulting from completing the Work (including but not limited
to all fees and charges of engineers, architects, attorneys and other
professionals and all court or arbitration or other dispute resolution costs)
such excess will be paid to Design/Builder.  If such costs, losses and damages
exceed such unpaid balance, Design/Builder shall pay the difference to Owner. 
Such costs, losses and damages incurred by Owner will be incorporated in a
Change Order.  When exercising any rights or remedies under this paragraph Owner
shall not be required to obtain the lowest price for the Work performed.

 

C.            Notwithstanding paragraph 14.02.B, Design/ Builder’s services will
not be terminated if Design/Builder begins, within seven days of receipt of
notice of intent to terminate, to correct its failure to perform and proceeds
diligently to cure such failure within no more than 30 days of receipt of said
notice.

 

D.            Where Design/Builder’s services have been so terminated by Owner,
the termination will not affect any rights or remedies of Owner against
Design/Builder then existing or which may thereafter accrue.  Any retention or
payment of moneys due Design/Builder by Owner will not release Design/Builder
from liability.

 

41

--------------------------------------------------------------------------------


 


14.03      OWNER MAY TERMINATE FOR CONVENIENCE

 

A.            Upon seven days’ written notice to Design/Builder, Owner may,
without cause and without prejudice to any other right or remedy of Owner, elect
to terminate the Contract.  In such case, Design/Builder shall be paid (without
duplication of any items) for:

 

1.             Completed and acceptable Work executed in accordance with the
Contract Documents prior to the effective date of termination, including fair
and reasonable sums for overhead and profit on such Work;

 

2.             Expenses sustained prior to the effective date of termination in
performing services and furnishing labor, materials or equipment as required by
the Contract Documents in connection with uncompleted Work, plus fair and
reasonable sums for overhead and profit on such expenses;

 

3.             Amounts paid in settlement of terminated contracts with
Subcontractors, Suppliers and others (including but not limited to all fees and
charges of engineers, architects, attorneys and other professionals and all
court or arbitration or other dispute resolution costs incurred in connection
with termination of contracts with Subcontractors, Suppliers and others); and

 

4.             Reasonable expenses directly attributable to termination.

 

B.            Except as provided in paragraph 14.03.C, Design/Builder shall not
be paid on account of loss of anticipated profits or revenue or other economic
loss arising out of or resulting from such termination.

 


14.04      DESIGN/BUILDER MAY STOP WORK OR TERMINATE

 

A.            If, through no act or fault of Design/Builder, the Work is
suspended for a period of more than 90 days by Owner or under an order of court
or other public authority, or Owner fails to act on any Application for Payment
within thirty days after it is submitted or Owner fails for thirty days to pay
Design/Builder any sum finally determined to be due, then Design/Builder may,
upon seven days’ written notice to Owner, and provided Owner does not remedy
such suspension or failure within that time, terminate the Agreement and recover
from Owner payment on the same terms as provided in paragraph 14.03.A.  In lieu
of terminating the Agreement and without prejudice to any other right or remedy,
if Owner has failed for 30 days to pay Design/Builder any sum finally determined
to be due, Design/Builder may upon seven days’ written notice to Owner stop the
Work until payment is made of all such amounts due Design/Builder, including
interest thereon.  The provisions of this paragraph 14.04.A are not intended to
preclude Design/Builder from making Claim under Article 9 for an increase in
Contract Price or Contract Times or otherwise for expenses or damage directly
attributable to Design/Builder’s stopping Work as permitted by this paragraph.

 

42

--------------------------------------------------------------------------------


 


ARTICLE 15 – DISPUTE RESOLUTION

 


15.01      PROMPT NOTICE

 

A.            The parties agree that prompt notice is an essential component of
effective and fair dispute resolution.  The parties will provide within fifteen
(15) days notice of any condition or circumstance which the party should
reasonably believe may lead to a claim.  Failure to provide notice as required
under this Agreement shall be deemed to be a waiver of any related claim
subsequently brought.

 


15.02      MEDIATION

 

A.            The parties shall endeavor to resolve all claims, disputes or
other matters arising out of or relating or this Agreement by good faith
discussions.   If such effort is not successful, any claim, dispute or other
matter arising out of or relating or this Agreement which remains unresolved
shall be subject to mediation as a condition precedent to arbitration or the
institution of legal proceedings.  Requests for mediation shall be filed with
the American Arbitration Association and the location of any mediation shall be
in the state where the Project is located.  The parties shall share the
mediator’s fee and any filing fee equally.   The mediation shall be conducted in
accordance with the Construction Industry Mediation Rules of the American
Arbitration Association.

 


15.03      ARBITRATION

 

A.            Claims, disputes or other matters arising out of or relating or
this Agreement which are not resolved by mediation may be decided by arbitration
which, unless the parties mutually agree otherwise, shall be in accordance with
the Construction Industry Arbitration Rules of the American Arbitration
Association.  The demand for arbitration shall be filed on the other party. 
Within ten (10) days thereafter the parties shall file the demand with a
mutually acceptable arbitration services organization, which may include the
American Arbitration Association or Judicial Arbitration and Mediation
Services.   Any arbitration shall be conducted in the state where the Project is
located.

 

B.            The demand for arbitration shall be provided to the other party
within a reasonable time after the claim, dispute or other matter in question
has arisen.   The arbitration will be conducted by a single arbitrator unless
the parties cannot agree, in which case the Construction Industry Arbitration
Rules of the American Arbitration Association will control.  The award entered
by the arbitrator or arbitrators shall be final, and judgment may be entered in
accordance with the laws of the state where the Project is located.

 


ARTICLE 16 – MISCELLANEOUS

 


16.01      GIVING NOTICE

 

A.            Whenever any provision of the Contract Documents requires the
giving of written notice, it will be deemed to have been validly given if
delivered in person to the individual or to a member of the firm or to an
officer of the corporation for whom it is intended, or if delivered at or sent
by certified mail, postage prepaid, to the last business address known to the
giver of the notice.

 


16.02      COMPUTATION OF TIMES

 

A.            When any period of time is referred to in the Contract Documents
by days, it will be computed to exclude the first and include the last day of
such period.  If the last day of any such period falls on a Saturday or Sunday
or on a day made a legal holiday by the law of the applicable jurisdiction, such
day will be omitted from the computation.

 

43

--------------------------------------------------------------------------------


 


16.03      CUMULATIVE REMEDIES

 

A.            The duties and obligations imposed by these General Conditions and
the rights and remedies available hereunder to the parties hereto are in
addition to, and are not to be construed in any way as a limitation of, any
rights and remedies available to any or all of them which are otherwise imposed
or available by:

 

1.             Laws or Regulations; or

 

2.             any special warranty or guarantee; or

 

3.             other provisions of the Contract Documents.

 

B.            The provisions of paragraph 16.03.A will be as effective as if
repeated specifically in the Contract Documents in connection with each
particular duty, obligation, right and remedy to which they apply.

 


16.04      SURVIVAL OF OBLIGATIONS

 

A.            All representations, indemnifications, warranties and guarantees
made in, required by or given in accordance with the Contract Documents, as well
as all continuing obligations indicated in the Contract Documents, will survive
final payment, completion and acceptance of the Work and termination or
completion of the Contract.

 


16.05      CONTROLLING LAW

 

A.            The Contract Documents will be construed in accordance with the
law of the place of the Project.

 

44

--------------------------------------------------------------------------------